Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 1 of 79




                        Exhibit 2
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 2 of 79



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111
   Attorneys for Plaintiff
 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA

10 SWITCH, LTD., a Nevada limited liability                 CASE NO.:      2:17-cv-02651-GMN-VCF
   company,
11                                                          PLAINTIFF’S FIRST SET OF
                       Plaintiff,                           INTERROGATORIES TO
12                                                          DEFENDANT, STEPHEN FAIRFAX
13 vs.

14 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
15 20, inclusive,

16                           Defendants.
17

18 TO:      STEPHEN FAIRFAX, Defendant; and

19 TO:      RANDAZZA LEGAL GROUP, PLLC, Defendant’s attorneys:

20          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff, SWITCH,

21 LTD. (“Plaintiff”), by and through its counsel of record, hereby submit its First Set of Interrogatories

22 to Defendant, Stephen Fairfax. The following definitions and instructions apply to, and are deemed

23 incorporated in, each of the requests set forth.

24                                     GENERAL DEFINITIONS

25          A.      The terms “you” and/or “your” means Stephen Fairfax, any and all predecessors-in-

26 interest, employees, agents, representatives, attorneys, or other persons or entities acting or

27 purporting to act for, on behalf of, or with, any or all of them.

28 ///

                                                       1
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 3 of 79



 1          B.       The term “Switch” means Switch, Ltd., and any and all predecessors-in-interest, and

 2 all of its past or present principals, members, employees, agents, representatives, attorneys, or other

 3 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them. This term

 4 shall be inclusive of all Switch facilities located in Las Vegas, Reno, Atlanta, and Grand Rapids.

 5          C.       The term “MTechnology” means MTechnology, and any and all predecessors-in-

 6 interest, and all of its past or present principals, members, employees, agents, representatives,

 7 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all

 8 of them.

 9          D.       The term “Aligned” means Aligned Data Centers, LLC, and any and all predecessors-

10 in-interest, and all of its past or present principals, members, employees, agents, representatives,

11 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all

12 of them.

13          E.       The term “Aligned Energy” means Aligned Energy Holdings, LP, and any and all

14 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

15 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

16 or with, any or all of them.

17          F.       The term “Inertech” means Inertech, LLC, and any and all predecessors-in-interest,

18 and all of its past or present principals, members, employees, agents, representatives, attorneys, or

19 other persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.
20          G.       The term “Uber” means Uber Technologies, Inc., Uber ATC, and any and all

21 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

22 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

23 or with, any or all of them.

24          H.       The term “eBay” means eBay, and any and all predecessors-in-interest, and all of its

25 past or present principals, members, employees, agents, representatives, attorneys, or other persons

26 or entities acting or purporting to act for, on behalf of, or with, any or all of them.

27          I.       The term “PayPal” means PayPal, and any and all predecessors-in-interest, and all of

28 its past or present principals, members, employees, agents, representatives, attorneys, or other

                                                        2
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 4 of 79



 1 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

 2          J.      The term “Jones Lang LaSalle” means Jones Lang LaSalle Incorporated, JLL, and any

 3 and all predecessors-in-interest, and all of its past or present principals, members, employees, agents,

 4 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

 5 or with, any or all of them.

 6          K.      The term “person(s)” means natural persons, corporations, partnerships, limited

 7 liability companies, joint ventures, and any other entity recognized by law of whatever type, whatever

 8 form, and however nominated.

 9          L.       The term “document” includes, but is not limited to, all written, printed, recorded

10 or graphic matter, photographic matter, sound reproductions or other retrievable data (whether

11 recorded, taped, or coded electrostatically, electromagnetically, digitally or otherwise) and any other

12 data compilation from which information can be obtained or translated, if necessary, by the

13 respondent into reasonably useable form from whatever source derived and however and by

14 whomever prepared, produced, disseminated or made; without limiting the generality of the

15 foregoing, the word “documents” includes correspondence, memoranda, email, facsimiles, reports,

16 transcripts, notes, diaries, calendars, notebooks, minutes, diagrams, illustrations, photograph,

17 telegram, written analysis, computer printouts, diskettes, CD-ROMS, hard drives, drawings, graphs,

18 charts, videotapes, artwork, agreement, contract, memoranda made of any telephone communication

19 or face-to-face oral meeting or conversation, and exemplars and any other writings of any nature
20 whatsoever, whether or not divulged to other parties. The term further includes the original, any

21 copy, and any draft versions thereof.

22          M.      The term “communication,” and its plural or any synonym thereof, means any

23 dissemination of information or transmission of a statement from one person to another, or in the

24 presence of another, whether by written, oral, or electronic means or by action or conduct and shall

25 include, but is not limited to, every discussion, conversation, conference, meeting, interview,

26 memorandum, telephone call, and/or visit. The timeframe in question is January 1, 2011 to the

27 present, and if questions arise as to scope for a particular Interrogatory, this timeframe should be

28 applied unless stated otherwise.

                                                       3
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 5 of 79



 1                                           INSTRUCTIONS

 2          1.      Each interrogatory calls not only for information known to you, but also for

 3 information available to you through reasonable investigation of your records and inquiry of your

 4 representatives, agents, members, and/or employees.

 5          2.      Each interrogatory should be construed independently. No interrogatory should be

 6 construed by reference to any other interrogatory if doing so limits the scope of the response to such

 7 interrogatory.

 8          3.      Where an interrogatory calls for a response in more than one part, each part should

 9 be separate so that the response is clearly understandable.

10          4.      If you cannot respond to any interrogatory in. full and complete detail, after exercising

11 due diligence to secure the information to do so, you are to so state, respond to the extent possible,

12 specify why you cannot respond to the remainder, and state whatever information or knowledge you

13 have concerning the remaining portion and the facts upon which you base your response.

14          5.      If you object to an interrogatory, either in whole or in part, please set forth fully each

15 and every objection, describing generally any information withheld and set forth the exact ground

16 upon which you rely with such specificity as will permit the court to determine the legal sufficiency

17 of your objection or position upon a motion to compel.

18          6.      The singular form of a word shall be interpreted as plural and the plural form of a

19 word shall be interpreted as singular, whenever appropriate, in order to bring within the scope of
20 these interrogatories any information or documents which might otherwise be considered beyond

21 their scope.

22          7.      In responding to these interrogatories, provide all information available to you at the

23 time the responses are made, including information in the possession of attorneys, officers, directors,

24 employees, accountants, as well as any other agent of any sort and whether present or past.

25          8.      These interrogatories shall be deemed continuing in nature, requiring supplemental

26 responses to each of these interrogatories with any further information you or your attorneys obtain

27 between the time you serve your initial responses hereto and the time of trial.

28 ///

                                                        4
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 6 of 79



 1                                        INTERROGATORIES

 2 INTERROGATORY NO. 1:

 3          Please identify any and all trade secret or confidential information and/or documents you

 4 accessed or acquired during your visits at and/or audits of Switch data center facilities from January

 5 1, 2011 to present.

 6 INTERROGATORY NO. 2:

 7          Please identify the trade secret or confidential information and/or documents still in your

 8 possession following your visits at and/or audits of Switch data center facilities from January 1, 2011

 9 to present.

10 INTERROGATORY NO. 3:

11          To the extent that you contend you did not share any of Switch’s patent-pending

12 technologies, technologies, inventions, trade secrets, and confidential information, with Aligned,

13 Inertech, or any other data center or person, explain the basis of that contention.

14 INTERROGATORY NO. 4:

15          As to each and every denial of each allegation in Plaintiff’s Complaint, state in specific and

16 complete detail each and every fact or item of information known to you which in any way supports

17 your denial of the allegation. This interrogatory seeks information as to each specific fact or fact

18 known to you which you contend in any way denies an allegation against you.

19 INTERROGATORY NO. 5:
20          Describe all facts, circumstances, and information concerning your relationships with

21 Aligned, Inertech, Paypal, Uber, eBay, and Jones Lang LaSalle, including the start date of those

22 relationships, and the identity of any persons with involvement in, or personal knowledge of, the

23 relationship.

24 INTERROGATORY NO. 6:

25          Describe all facts, circumstances, and information concerning any communications, including

26 meetings, telephone calls, texts, or instant messages you have had with Aligned, Inertech, Paypal,

27 Uber, eBay, and Jones Lang LaSalle, between January 1, 2011 to present, regarding your audit/tour

28

                                                      5
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 7 of 79



 1 of Switch, and the identity of any persons with involvement in, or personal knowledge of, those

 2 conversations.

 3 INTERROGATORY NO. 7:

 4          Have you individually, or on behalf of MTechnology, received or intend to receive

 5 compensation and/or benefits from Aligned, Inertech, Paypal, Uber, eBay, and/or Jones Lang

 6 LaSalle? If so, please identify the nature, amount, date or expected date, and provider of each such

 7 source of compensation and/or benefit.

 8 INTERROGATORY NO. 8:

 9          Identify with specificity all designs and design options you offered (including facility designs,

10 customer pods, number and size of ladder racks, existence or non-existence of ceiling grids, number

11 and location of e-sync units, etc.) to Aligned and Inertech, from January 1, 2011 to present.

12 INTERROGATORY NO. 9:

13          Please state the names of all data center facilities for which you have evaluated or designed

14 data center, cooling, power, and/or resiliency designs from January 1, 2011 to present.

15 INTERROGATORY NO. 10:

16          Identify all persons, including but not limited to, MTechnology’s officers, directors, agents,

17 and employees, both present and former, who are most knowledgeable concerning the development,

18 design, production, sales, marketing, advertising, and promotion of products provided to Aligned

19 and Inertech, from January 1, 2011 to present.
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                       6
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 8 of 79



 1 INTERROGATORY NO. 11:

 2         Identify all computers and data storage devices, including but not limited to, desktop

 3 computers, laptop computers, external hard drivers, flash or thumb drivers, and cellular devices in

 4 your possession and/or control, from January 1, 2011 to the present.

 5         DATED this 29th day of October, 2019.

 6                                               SWITCH, LTD.

 7

 8                                                 /s/: Samuel Castor
                                                 SAMUEL CASTOR, ESQ.
 9                                               Nevada Bar No. 11532
10                                               ANNE-MARIE BIRK, ESQ.
                                                 Nevada Bar No. 12330
11                                               7135 South Decatur Blvd.
                                                 Las Vegas, Nevada 89118
12                                               Attorneys for Plaintiff
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    7
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 9 of 79



 1                                   CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that on this 29th day of October, 2019, I served a

 3 true and correct copy of the above document, entitled PLAINTIFF’S FIRST SET OF

 4 INTERROGATORIES TO DEFENDANT, STEPHEN FAIRFAX, to all parties, who are

 5 deemed to have consented to electronic service via their email, and via United States first-class mail,

 6 postage prepaid, as follows:

 7 Marc J. Randazza, Esq.
   Ronald D. Green, Esq.
 8 Alex J. Shepard, Esq.
   RANDAZZA LEGAL GROUP, PLLC
 9 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
10 ecf@randazza.com

11 mjr@randazza.com
   rdg@randazza.com
12 ajs@randazza.com
   Attorneys for Defendants
13

14

15

16                                                   /s/: Tanya Paonessa
                                                    An agent of SWITCH, LTD.
17

18

19
20

21

22

23

24

25

26

27

28

                                                      8
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 10 of 79



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111
   Attorneys for Plaintiff
 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10 SWITCH, LTD., a Nevada limited liability                 CASE NO.:      2:17-cv-02651-GMN-VCF
   company,
11                                                          PLAINTIFF’S FIRST SET OF
                       Plaintiff,                           INTERROGATORIES TO
12                                                          DEFENDANT, MTECHNOLOGY
13 vs.

14 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
15 20, inclusive,

16                           Defendants.
17

18 TO:      MTECHNOLOGY, Defendant; and

19 TO:      RANDAZZA LEGAL GROUP, PLLC, Defendant’s attorneys:

20          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff, SWITCH,

21 LTD. (“Plaintiff”), by and through its counsel of record, hereby submit its First Set of Interrogatories

22 to Defendant, MTechnology. The following definitions and instructions apply to, and are deemed

23 incorporated in, each of the requests set forth.

24                                     GENERAL DEFINITIONS

25          A.      The terms “you” and/or “your” means Stephen Fairfax, any and all predecessors-in-

26 interest, employees, agents, representatives, attorneys, or other persons or entities acting or

27 purporting to act for, on behalf of, or with, any or all of them.

28 ///

                                                       1
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 11 of 79



 1          B.       The term “Switch” means Switch, Ltd., and any and all predecessors-in-interest, and

 2 all of its past or present principals, members, employees, agents, representatives, attorneys, or other

 3 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them. This term

 4 shall be inclusive of all Switch facilities located in Las Vegas, Reno, Atlanta, and Grand Rapids.

 5          C.       The term “MTechnology” means MTechnology, and any and all predecessors-in-

 6 interest, and all of its past or present principals, members, employees, agents, representatives,

 7 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all

 8 of them.

 9          D.       The term “Aligned” means Aligned Data Centers, LLC, and any and all predecessors-

10 in-interest, and all of its past or present principals, members, employees, agents, representatives,

11 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all

12 of them.

13          E.       The term “Aligned Energy” means Aligned Energy Holdings, LP, and any and all

14 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

15 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

16 or with, any or all of them.

17          F.       The term “Inertech” means Inertech, LLC, and any and all predecessors-in-interest,

18 and all of its past or present principals, members, employees, agents, representatives, attorneys, or

19 other persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.
20          G.       The term “Uber” means Uber Technologies, Inc., Uber ATC, and any and all

21 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

22 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

23 or with, any or all of them.

24          H.       The term “eBay” means eBay, and any and all predecessors-in-interest, and all of its

25 past or present principals, members, employees, agents, representatives, attorneys, or other persons

26 or entities acting or purporting to act for, on behalf of, or with, any or all of them.

27          I.       The term “PayPal” means PayPal, and any and all predecessors-in-interest, and all of

28 its past or present principals, members, employees, agents, representatives, attorneys, or other

                                                        2
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 12 of 79



 1 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

 2          J.      The term “Jones Lang LaSalle” means Jones Lang LaSalle Incorporated, JLL, and any

 3 and all predecessors-in-interest, and all of its past or present principals, members, employees, agents,

 4 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

 5 or with, any or all of them.

 6          K.      The term “person(s)” means natural persons, corporations, partnerships, limited

 7 liability companies, joint ventures, and any other entity recognized by law of whatever type, whatever

 8 form, and however nominated.

 9          L.       The term “document” includes, but is not limited to, all written, printed, recorded

10 or graphic matter, photographic matter, sound reproductions or other retrievable data (whether

11 recorded, taped, or coded electrostatically, electromagnetically, digitally or otherwise) and any other

12 data compilation from which information can be obtained or translated, if necessary, by the

13 respondent into reasonably useable form from whatever source derived and however and by

14 whomever prepared, produced, disseminated or made; without limiting the generality of the

15 foregoing, the word “documents” includes correspondence, memoranda, email, facsimiles, reports,

16 transcripts, notes, diaries, calendars, notebooks, minutes, diagrams, illustrations, photograph,

17 telegram, written analysis, computer printouts, diskettes, CD-ROMS, hard drives, drawings, graphs,

18 charts, videotapes, artwork, agreement, contract, memoranda made of any telephone communication

19 or face-to-face oral meeting or conversation, and exemplars and any other writings of any nature
20 whatsoever, whether or not divulged to other parties. The term further includes the original, any

21 copy, and any draft versions thereof.

22          M.      The term “communication,” and its plural or any synonym thereof, means any

23 dissemination of information or transmission of a statement from one person to another, or in the

24 presence of another, whether by written, oral, or electronic means or by action or conduct and shall

25 include, but is not limited to, every discussion, conversation, conference, meeting, interview,

26 memorandum, telephone call, and/or visit. The timeframe in question is January 1, 2011 to the

27 present, and if questions arise as to scope for a particular Interrogatory, this timeframe should be

28 applied unless stated otherwise.

                                                       3
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 13 of 79



 1                                           INSTRUCTIONS

 2          1.      Each interrogatory calls not only for information known to you, but also for

 3 information available to you through reasonable investigation of your records and inquiry of your

 4 representatives, agents, members, and/or employees.

 5          2.      Each interrogatory should be construed independently. No interrogatory should be

 6 construed by reference to any other interrogatory if doing so limits the scope of the response to such

 7 interrogatory.

 8          3.      Where an interrogatory calls for a response in more than one part, each part should

 9 be separate so that the response is clearly understandable.

10          4.      If you cannot respond to any interrogatory in. full and complete detail, after exercising

11 due diligence to secure the information to do so, you are to so state, respond to the extent possible,

12 specify why you cannot respond to the remainder, and state whatever information or knowledge you

13 have concerning the remaining portion and the facts upon which you base your response.

14          5.      If you object to an interrogatory, either in whole or in part, please set forth fully each

15 and every objection, describing generally any information withheld and set forth the exact ground

16 upon which you rely with such specificity as will permit the court to determine the legal sufficiency

17 of your objection or position upon a motion to compel.

18          6.      The singular form of a word shall be interpreted as plural and the plural form of a

19 word shall be interpreted as singular, whenever appropriate, in order to bring within the scope of
20 these interrogatories any information or documents which might otherwise be considered beyond

21 their scope.

22          7.      In responding to these interrogatories, provide all information available to you at the

23 time the responses are made, including information in the possession of attorneys, officers, directors,

24 employees, accountants, as well as any other agent of any sort and whether present or past.

25          8.      These interrogatories shall be deemed continuing in nature, requiring supplemental

26 responses to each of these interrogatories with any further information you or your attorneys obtain

27 between the time you serve your initial responses hereto and the time of trial.

28 ///

                                                        4
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 14 of 79



 1                                        INTERROGATORIES

 2 INTERROGATORY NO. 1:

 3          As to each and every denial of each allegation in Plaintiff’s Complaint, state in specific and

 4 complete detail each and every fact or item of information known to you which in any way supports

 5 your denial of the allegation. This interrogatory seeks information as to each specific fact or fact

 6 known to you which you contend in any way denies an allegation against you.

 7 INTERROGATORY NO. 2:

 8          Describe all facts, circumstances, and information concerning your relationships with

 9 Aligned, Inertech, Paypal, Uber, eBay, and Jones Lang LaSalle, including the start date of those

10 relationships, and the identity of any persons with involvement in, or personal knowledge of, the

11 relationship.

12 INTERROGATORY NO. 3:

13          Describe all facts, circumstances, and information concerning any communications, including

14 meetings, telephone calls, texts, or instant messages you have had with Aligned, Inertech, Paypal,

15 Uber, eBay, and Jones Lang LaSalle, between January 1, 2011 to present, regarding your audit/tour

16 of Switch, and the identity of any persons with involvement in, or personal knowledge of, those

17 conversations.

18 INTERROGATORY NO. 4:

19          Identify with specificity all designs and design options you offered (including facility designs,

20 customer pods, number and size of ladder racks, existence or non-existence of ceiling grids, number

21 and location of e-sync units, etc.) to Aligned and Inertech, from January 1, 2011 to present.

22 INTERROGATORY NO. 5:

23          Please state the names of all data center facilities for which you have provided designs from

24 January 1, 2011 to present.

25 INTERROGATORY NO. 6:

26          Identify all computers and data storage devices, including but not limited to, desktop

27 computers, laptop computers, external hard drivers, flash or thumb drivers, and cellular devices in

28 your possession from January 1, 2011 to the present.

                                                       5
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 15 of 79



 1 INTERROGATORY NO. 7:

 2           Please identify any and all of the Professional Engineers who designed, signed, and/or sealed

 3 the plans and specifications for each of Aligned’s data centers.

 4 INTERROGATORY NO. 8:

 5           With regard to your expert Julian Y. Rachman, PE’s report dated October 10, 2019, please

 6 identify whether the image on Page 12 of the report is a digital rendering or a photograph.

 7 INTERROGATORY NO. 9:

 8           With regard to your expert Julian Y. Rachman, PE’s report dated October 10, 2019, please

 9 identify where the image on Page 12 originated from.

10 INTERROGATORY NO. 10:

11           With regard to your expert Julian Y. Rachman, PE’s report dated October 10, 2019, please

12 identify the location of the data center floor depicted on Page 12 of the report.

13 INTERROGATORY NO. 11:

14           With regard to your expert Julian Y. Rachman, PE’s report dated October 10, 2019, please

15 identify the owner of the data center depicted on Page 12 of the report.

16 INTERROGATORY NO. 12:

17           With regard to your expert Julian Y. Rachman, PE’s report dated October 10, 2019, please

18 identify the operator of the data center depicted on Page 12 of the report.

19 INTERROGATORY NO. 13:
20           With regard to your expert Julian Y. Rachman, PE’s report dated October 10, 2019, please

21 identify who the “recognized manufacturer” is providing the design depicted on Page 12 of the

22 report.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                      6
Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 16 of 79



 1 INTERROGATORY NO. 14:

 2          Identify the amount nature, initial date of any and all financial interest (such as but not limited

 3 to stock, equity, units, or profit interests) you have in any of the following entities: Aligned, InterTech,

 4 Aligned Energy, or any other entity affiliated with any of the foregoing.

 5          DATED this 29th day of October, 2019.

 6                                                    SWITCH, LTD.

 7

 8                                                      /s/: Samuel Castor
                                                      SAMUEL CASTOR, ESQ.
 9                                                    Nevada Bar No. 11532
10                                                    ANNE-MARIE BIRK, ESQ.
                                                      Nevada Bar No. 12330
11                                                    7135 South Decatur Blvd.
                                                      Las Vegas, Nevada 89118
12                                                    Attorneys for Plaintiff
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                         7
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 17 of 79



 1                                   CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that on this 29th day of October, 2019, I served a

 3 true and correct copy of the above document, entitled PLAINTIFF’S FIRST SET OF

 4 INTERROGATORIES TO DEFENDANT, MTECHNOLOGY, to all parties, who are

 5 deemed to have consented to electronic service via their email, and via United States first-class mail,

 6 postage prepaid, as follows:

 7 Marc J. Randazza, Esq.
   Ronald D. Green, Esq.
 8 Alex J. Shepard, Esq.
   RANDAZZA LEGAL GROUP, PLLC
 9 2764 Lake Sahara Drive, Suite 109

10 Las Vegas, NV 89117
   ecf@randazza.com
11 mjr@randazza.com
   rdg@randazza.com
12 ajs@randazza.com
   Attorneys for Defendants
13

14

15

16                                                   /s/: Tanya Paonessa
                                                    An agent of SWITCH, LTD.
17

18

19
20

21

22

23

24

25

26

27

28

                                                      8
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 18 of 79



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111
   Attorneys for Plaintiff
 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA

10 SWITCH, LTD., a Nevada limited liability                CASE NO.:     2:17-cv-02651-GMN-VCF
   company,
11                                                         PLAINTIFF’S FIRST SET OF
                       Plaintiff,                          REQUESTS FOR ADMISSION TO
12                                                         DEFENDANT, STEPHEN FAIRFAX
13 vs.

14 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
15 20, inclusive,

16                           Defendants.
17

18 TO:      STEPHEN FAIRFAX, Defendant; and

19 TO:      RANDAZZA LEGAL GROUP, PLLC, Defendant’s attorneys:

20          Pursuant to Rule 36 of the Federal Rules of Civil Procedure, Plaintiff SWITCH, LTD.

21 (“SWITCH”), by and through its counsel of record, submits its First Set of Requests for Admissions

22 to Defendant, Stephen Fairfax (“FAIRFAX”).

23          The following definitions and instructions apply to, and are deemed incorporated in, each of

24 the requests set forth.

25                                     GENERAL DEFINITIONS

26          A.      The terms “you” and/or “your” means Stephen Fairfax, any and all predecessors-in-

27 interest, employees, agents, representatives, attorneys, or other persons or entities acting or

28 purporting to act for, on behalf of, or with, any or all of them.

                                                      1
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 19 of 79



 1          B.       The term “Switch” means Switch, Ltd., and any and all predecessors-in-interest, and

 2 all of its past or present principals, members, employees, agents, representatives, attorneys, or other

 3 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

 4          C.       The term “MTechnology” means MTechnology, and any and all predecessors-in-

 5 interest, and all of its past or present principals, members, employees, agents, representatives,

 6 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all

 7 of them.

 8          D.       The term “Aligned” means Aligned Data Centers, LLC, and any and all predecessors-

 9 in-interest, and all of its past or present principals, members, employees, agents, representatives,

10 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all

11 of them.

12          E.       The term “Aligned Energy” means Aligned Energy Holdings, LP, and any and all

13 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

14 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

15 or with, any or all of them.

16          F.       The term “Inertech” means Inertech, LLC, and any and all predecessors-in-interest,

17 and all of its past or present principals, members, employees, agents, representatives, attorneys, or

18 other persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

19          G.       The term “Uber” means Uber Technologies, Inc., Uber ATC, and any and all

20 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

21 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

22 or with, any or all of them.

23          H.       The term “eBay” means eBay, and any and all predecessors-in-interest, and all of its

24 past or present principals, members, employees, agents, representatives, attorneys, or other persons

25 or entities acting or purporting to act for, on behalf of, or with, any or all of them.

26          I.       The term “PayPal” means PayPal, and any and all predecessors-in-interest, and all of

27 its past or present principals, members, employees, agents, representatives, attorneys, or other

28 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

                                                        2
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 20 of 79



 1          J.      The term “Jones Lang LaSalle” means Jones Lang LaSalle Incorporated, JLL, and any

 2 and all predecessors-in-interest, and all of its past or present principals, members, employees, agents,

 3 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

 4 or with, any or all of them.

 5          K.      The term “person(s)” means natural persons, corporations, partnerships, limited

 6 liability companies, joint ventures, and any other entity recognized by law of whatever type, whatever

 7 form, and however nominated.

 8          L.       The term “document” includes, but is not limited to, all written, printed, recorded

 9 or graphic matter, photographic matter, sound reproductions or other retrievable data (whether

10 recorded, taped, or coded electrostatically, electromagnetically, digitally or otherwise) and any other

11 data compilation from which information can be obtained or translated, if necessary, by the

12 respondent into reasonably useable form from whatever source derived and however and by

13 whomever prepared, produced, disseminated or made; without limiting the generality of the

14 foregoing, the word “documents” includes correspondence, memoranda, email, facsimiles, reports,

15 transcripts, notes, diaries, calendars, notebooks, minutes, diagrams, illustrations, photograph,

16 telegram, written analysis, computer printouts, diskettes, CD-ROMS, hard drives, drawings, graphs,

17 charts, videotapes, artwork, agreement, contract, memoranda made of any telephone communication

18 or face-to-face oral meeting or conversation, and exemplars and any other writings of any nature

19 whatsoever, whether or not divulged to other parties. The term further includes the original, any
20 copy, and any draft versions thereof.

21          M.      The term “communication,” and its plural or any synonym thereof, means any

22 dissemination of information or transmission of a statement from one person to another, or in the

23 presence of another, whether by written, oral, or electronic means or by action or conduct and shall

24 include, but is not limited to, every discussion, conversation, conference, meeting, interview,

25 memorandum, telephone call, and/or visit. The timeframe in question is January 1, 2011 to the

26 present, and if questions arise as to scope for a particular Request, this time frame should be applied

27 unless stated otherwise.

28 ///

                                                       3
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 21 of 79



 1                                            INSTRUCTIONS

 2          1.       Each request should be construed independently. No request should be construed by

 3 reference to any other request if the result is a limitation of the scope of the response to such request.

 4          2.       Where a request calls for a response in more than one part, each part should be

 5 separate so that the response is clearly understandable.

 6          3.       If you cannot respond to any request in full and complete detail, after exerc1smg due

 7 diligence to secure the information to do so, you are to so state, respond to the extent possible,

 8 specify why you cannot respond to the remainder, and state whatever information or knowledge you

 9 have concerning the remaining portion and the facts upon which you base your response.

10          4.       If you object to a request, either m whole or in part, or if the documentation regarding

11 the request is withheld on the grounds of privilege or otherwise, please set forth fully each and every

12 objection, describing generally the document withheld and set forth the exact ground upon which

13 you rely with such specificity as will permit the court to determine the legal sufficiency of your

14 objection or position upon a motion to compel.

15          5.       The singular form of a word shall be interpreted as plural and the plural form of a

16 word shall be interpreted as singular, whenever appropriate, in order to bring within the scope of

17 these requests any information or documents which might otherwise be considered beyond their

18 scope.

19          6.       The reference to any specific individual in these Requests shall be construed as that

20 specific individual, any and all predecessors-in-interest, all of its past or present principals, members,

21 employees, agents, representatives, attorneys, or other persons or entities acting or purporting to act

22 for, on behalf of, or with, that specifically named individual.

23          7.       In responding to these requests, you are to furnish all information in your possession,

24 custody, or control at the time the responses are made, including information in the possession of

25 attorneys, officers, directors, employees, accountants, as well as any other agent of any sort and

26 whether present or past.

27 ///

28 ///

                                                        4
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 22 of 79



 1          8.      These requests shall be deemed continuing in nature so as to require supplemental

 2 responses to each of these requests with any further information you or your attorneys obtain

 3 between the times you serve your initial responses until the time of trial.

 4                                   REQUESTS FOR ADMISSIONS

 5 REQUEST NO. 1:

 6          Admit that you have failed to preserve Aligned’s business data from before 2015.

 7 REQUEST NO. 2:

 8          Admit that you have failed to preserve your cell phone records from before 2015.

 9 REQUEST NO. 3:

10          Admit that you have deleted Aligned’s data from before 2015.

11 REQUEST NO. 4:

12          Admit that you have disposed of computers, devices, or hard drives containing Aligned’s data

13 from 2011 to the present.

14 REQUEST NO. 5:

15          Admit that you spoke in support of Aligned’s designs on Aligned’s YouTube channel at least

16 twice from 2011 to the present.

17 REQUEST NO. 6:

18          Admit that you spoke in support of Aligned’s designs on Aligned’s YouTube channel at least

19 twice, from 2011 to the present.
20 REQUEST NO. 7:

21          Admit that you appear in the YouTube video posted on November 4, 2015, by Aligned

22 Energy available at: https://www.youtube.com/watch?v=KZRwktOCvdo.

23 REQUEST NO. 8:

24          Admit that you approved the content of what you said in the YouTube video posted on

25 November 4, 2015, by Aligned Energy available at:

26          https://www.youtube.com/watch?v=KZRwktOCvdo.

27 ///

28 ///

                                                      5
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 23 of 79



 1 REQUEST NO. 9:

 2          Admit that you have not issued a correction to your statements in the YouTube video posted

 3 on November 4, 2015, by Aligned Energy available at:

 4          https://www.youtube.com/watch?v=KZRwktOCvdo, but instead issued a blog a year later

 5 ratifying those statements, in the post entitled “Steve Fairfax on Reliability-focused Data Center

 6 Design” available at: https://www.alignedenergy.com/post/steve-fairfax-on-reliability-focused-

 7 data-center-design/.

 8 REQUEST NO. 10:

 9          Admit that you approved of the content on the post entitled “Steve Fairfax on Reliability-

10 focused Data Center Design” available at: https://www.alignedenergy.com/post/steve-fairfax-on-

11 reliability-focused-data-center-design/.

12 REQUEST NO. 11:

13          Admit that since the instigation of this lawsuit you have not asked Aligned to take down the

14 post entitled “Steve Fairfax on Reliability-focused Data Center Design” available at:

15 https://www.alignedenergy.com/post/steve-fairfax-on-reliability-focused-data-center-design/.

16 REQUEST NO. 12:

17          Admit that in the post entitled “Steve Fairfax on Reliability-focused Data Center Design”

18 available at: https://www.alignedenergy.com/post/steve-fairfax-on-reliability-focused-data-center-

19 design/, you are quoted as saying “Instead of building the facility and asking us what the reliability
20 was, they told us their reliability target and gave us a seat at the table to participate in the design

21 process in order to make sure that they achieved that goal.”

22 REQUEST NO. 13:

23          Admit that you have not corrected the statements in the post entitled “Steve Fairfax on

24 Reliability-focused Data Center Design” available at: https://www.alignedenergy.com/post/steve-

25 fairfax-on-reliability-focused-data-center-design/

26 REQUEST NO. 14:

27          Admit that you wrote the content of what you said in the YouTube video posted on

28 November 4, 2015 by Aligned Energy available at:

                                                        6
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 24 of 79



 1          https://www.youtube.com/watch?v=KZRwktOCvdo.

 2 REQUEST NO. 15:

 3          Admit that your support of Aligned data center designs was referenced in an article created

 4 by Data Center Frontier entitled “Aligned Data Centers Seeks to Solve the Capacity Challenge”

 5 available at: https://datacenterfrontier.com/aligned-data-centers-capacity-challenge/

 6 REQUEST NO. 16:

 7          Admit that the following image of Aligned posted with the article created by Data Center

 8 Frontier entitled “Aligned Data Centers Seeks to Solve the Capacity Challenge” available at:

 9 https://datacenterfrontier.com/aligned-data-centers-capacity-challenge/ shows hot and cold aisle

10 containment technologies being used by Aligned.

11

12

13

14

15

16

17

18

19 REQUEST NO. 17:
20          Admit that prior to touring Switch you had never seen Switch’s version of hot and cold aisle

21 containment technology.

22 REQUEST NO. 18:

23          Admit that you told Rob Roy that Switch’s data center technology was the most advanced

24 you had ever seen.

25 REQUEST NO. 19:

26          Admit that you told Rob Roy that MTechnology had no interest in designing data centers.

27 REQUEST NO. 10:

28          Admit that you promoted Aligned data center on your website after January 1, 2014.

                                                     7
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 25 of 79



 1   REQUEST NO. 21:

 2         Admit that you exchanged data center design documents with Aligned between January 1,

 3 2012 and the present.

 4 REQUEST NO. 22:

 5         Admit that you evaluated the reliability of data center design documents for Aligned between

 6 January 1, 2012 and the present.

 7 REQUEST NO. 23:

 8         Admit that you evaluated the reliability of data center design documents for Switch between

 9 January 1, 2012 and the present.

10 REQUEST NO. 24:

11         Admit that you inspected Switch’s electrical one-line diagrams when evaluating Switch.

12 REQUEST NO. 25:

13         Admit that you inspected Switch’s as-built diagrams when evaluating Switch.

14 REQUEST NO. 26:

15         Admit that you shared your professional opinions regarding Switch’s data center design on

16 or around May 4, 2011.

17 REQUEST NO. 27:

18         Admit that you signed a Nondisclosure Agreement with Switch on May 4, 2011.

19 REQUEST NO. 28:
20         Admit that you signed a Nondisclosure Agreement with Switch on August 12, 2015.

21 REQUEST NO. 29:

22         Admit that you knew Switch had patent pending designs for its data centers, at least as early

23 as the time you toured Switch in 2011.

24 REQUEST NO. 30:

25         Admit that you were told Switch had patented and/or patent pending designs in 2015, for its

26 data centers.

27 ///

28 ///

                                                    8
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 26 of 79



 1 REQUEST NO. 31:

 2          Admit that you were retained as a consultant by Aligned to assist with their data center

 3 designs, at least as early as January 1, 2016.

 4 REQUEST NO. 32:

 5          Admit that Aligned paid you to evaluate the reliability of data center designs at some time

 6 after you toured Switch’s data center facilities in 2011.

 7 REQUEST NO. 33:

 8          Admit that you collaborated with Aligned on their data center designs.

 9 REQUEST NO. 34:

10          Admit that you analyzed Aligned Energy’s cooling designs.

11 REQUEST NO. 35:

12          Admit that you said Aligned “approached you while the paper was literally still blank” to help

13 with their data center.

14 REQUEST NO. 36:

15          Admit that you participated in the design of an Aligned data center.

16 REQUEST NO. 37:

17          Admit that you said you were invited to “have a seat at the table” in designing a data center

18 for Aligned.

19 REQUEST NO. 38:
20          Admit that since 2011, you have designed at least one data center system.

21 REQUEST NO. 39:

22          Admit that you were hired to conduct a data center analysis of Switch’s data centers in 2011

23 and again in 2015.

24 REQUEST NO. 40:

25          Admit that you know and/or have had communication(s) with Dean Nelson.

26 REQUEST NO. 41:

27          Admit that you know and/or have had communication(s) with Richard Reyher.

28 ///

                                                       9
Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 27 of 79



 1 REQUEST NO. 42:

 2      Admit that you know and/or have had communication(s) with Mark Bauer.

 3 REQUEST NO. 43:

 4      Admit that you know and/or have had communication(s) with Theresa Gardner.

 5 REQUEST NO. 44:

 6      Admit that you know and/or have had communication(s) with Carter Robinson.

 7 REQUEST NO. 45:

 8      Admit that you know and/or have had communication(s) with Marew Klokkenja.

 9 REQUEST NO. 46:

10      Admit that you know and/or have had communication(s) with Bret Davis.

11 REQUEST NO. 47:

12      Admit that you know and/or have had communication(s) with Mike Lewis.

13 REQUEST NO. 48:

14      Admit that you know and/or have had communication(s) with Mazen Rawashdeh.

15 REQUEST NO. 49:

16      Admit that you know and/or have had communication(s) with Thomas Price.

17 REQUEST NO. 50:

18      Admit that you know and/or have had communication(s) with Paul Santana.

19 REQUEST NO. 51:
20      Admit that you know and/or have had communication(s) with Stephen Harlett.

21 REQUEST NO. 52:

22      Admit that you know and/or have had communication(s) with Seth Feldman.

23 REQUEST NO. 53:

24      Admit that you know and/or have had communication(s) with Devin Wenig.

25 REQUEST NO. 54:

26      Admit that you know and/or have had communication(s) with Jakob Carnemark.

27 REQUEST NO. 55:

28      Admit that you know and/or have had communication(s) with Andrew Schaap.

                                             10
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 28 of 79



 1 REQUEST NO. 56:

 2         Admit that you know and/or have had communication(s) with Stephen Smith.

 3 REQUEST NO. 57:

 4         Admit that you know and/or have had communication(s) with Rajendran Avadaiappan.

 5 REQUEST NO. 58:

 6         Admit that you were hired to do work for Uber, in the last four (4) years.

 7 REQUEST NO. 59:

 8         Admit that in the last ten (10) years, you have been hired by eBay to evaluate at least one data

 9 center for Aligned.

10 REQUEST NO. 60:

11         Admit that in the last ten (10) years, you have been hired by PayPal to evaluate at least one

12 Aligned data center.

13 REQUEST NO. 61:

14         Admit that in the last ten (10) years, you have been hired by Uber to evaluate at least one

15 Aligned data center.

16 REQUEST NO. 62:

17         Admit that in the last ten (10) years you have been hired by eBay to evaluate at least one of

18 Switch’s data centers.

19 REQUEST NO. 63:
20         Admit that in the last ten (10) years you have been hired by PayPal to evaluate Switch’s data

21 center designs.

22 REQUEST NO. 64:

23         Admit that in the last four (4) years you have been hired by Uber to evaluate Switch’s data

24 center design.

25 REQUEST NO. 65:

26         Admit that Mark Bauer (either directly or indirectly) has made payments to MTechnology.

27 REQUEST NO. 66:

28         Admit that Mark Bauer (either directly or indirectly) has made payments to you personally.

                                                     11
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 29 of 79



 1 REQUEST NO. 67:

 2         Admit that Richard Reyher (either directly or indirectly) has made payments to MTechnology.

 3 REQUEST NO. 68:

 4         Admit that Richard Rehyer (either directly or indirectly) has made payments to you personally.

 5 REQUEST NO. 69:

 6         Admit that eBay (either directly or indirectly) has made payments to MTechnology.

 7 REQUEST NO. 70:

 8         Admit that Uber (either directly or indirectly) has made payments to MTechnology.

 9 REQUEST NO. 71:

10         Admit that Jones Lang LaSalle (either directly or indirectly) has made payments to

11 MTechnology.

12 REQUEST NO. 72:

13         Admit that in the last seven (7) years, you received calls on your cell phone from individuals

14 working for Aligned.

15 REQUEST NO. 73:

16         Admit that in the last seven (7) years, you have sent to or received emails from individuals

17 working for Aligned.

18 REQUEST NO. 74:

19         Admit that in the last seven (7) years, you have sent to or received text messages from

20 individuals working for Aligned.

21 REQUEST NO. 75:

22         Admit that, in the last seven years, you have had meals and/or drinks with at least one

23 individual working for Aligned.

24 REQUEST NO. 76:

25         Admit that, in the last seven years, you have received at least one gift from an individual

26 working for Aligned.

27 ///

28 ///

                                                    12
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 30 of 79



 1 REQUEST NO. 77:

 2         Admit that, in the last seven years, that you received calls on your cell phone from at least

 3 one individual working for Uber.

 4 REQUEST NO. 78:

 5         Admit that, in the last seven years, you sent to or received emails from at least one individual

 6 working for Uber.

 7 REQUEST NO. 79:

 8         Admit that, in the last seven years, you sent to or received text messages from at least one

 9 individual working for Uber.

10 REQUEST NO. 80:

11         Admit that, in the last seven years, you have had meals/drinks with at least one individual

12 working for Uber.

13 REQUEST NO. 81:

14         Admit that, in the last seven years, you have received at least one gift from with at least one

15 individual working for Uber.

16 REQUEST NO. 82:

17         Admit that, in the last seven years, you received calls on your cell phone from at least one

18 individual working for Jones Lang LaSalle.

19 REQUEST NO. 83:
20         Admit that, in the last seven years, you have sent to or received emails from at least one

21 individual working for Jones Lang LaSalle.

22 REQUEST NO. 84:

23         Admit that, in the last seven years, you have sent to or received text messages from at least

24 one individual working for Jones Lang LaSalle.

25 REQUEST NO. 85:

26         Admit that, in the last seven years, you have had meals and/or drinks with at least one

27 individual working for Jones Lang LaSalle.

28 ///

                                                     13
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 31 of 79



 1 REQUEST NO. 86:

 2          Admit that, in the last seven years, you have received at least one gift from at least one

 3 individual working for Jones Lang LaSalle.

 4 REQUEST NO. 87:

 5          Admit that, in the last seven years, you received calls on your cell phone from at least one

 6 individual working for eBay.

 7 REQUEST NO. 88:

 8          Admit that, in the last seven years, you have sent to or received emails from at least one

 9 individual(s) working for eBay.

10 REQUEST NO. 89:

11          Admit that, in the last seven years, you have sent to or received text messages from at least

12 one individual(s) working for eBay.

13 REQUEST NO. 90:

14          Admit that, in the last seven years, you have had drinks and/or a meal with at least one

15 individual(s) working for eBay.

16 REQUEST NO. 91:

17          Admit that you have received at least one gift from with at least one individual(s) working for

18 eBay.

19 REQUEST NO. 92:
20          Admit that in the last ten years you either intentionally or inadvertently emulated at least one

21 of Switch’s data center designs in data center designs you reviewed.

22 REQUEST NO. 93:

23          Admit that you knew and know Switch’s data center designs were and are confidential.

24 REQUEST NO. 94:

25          Admit that you either intentionally or unintentionally misappropriated Switch’s trade secrets.

26 REQUEST NO. 95:

27          Admit that you told Rob Roy that Switch’s designs were among the best in the world, if not

28 the best.

                                                      14
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 32 of 79



 1 REQUEST NO. 96:

 2           Admit that you told Rob Roy that you had never seen anything like Switch’s data center.

 3 REQUEST NO. 97:

 4           Admit that you either intentionally or unintentionally shared Switch’s designs with Aligned.

 5 REQUEST NO. 98:

 6           Admit that the design of Aligned’s facility in Dallas is more reliable than the design in

 7 Phoenix.

 8 REQUEST NO. 99:

 9           Admit that the design of Aligned’s facility in Phoenix is more reliable than the design in

10 Dallas.

11 REQUEST NO. 100:

12           Admit that you participated in the design of the Aligned data center in Phoenix.

13 REQUEST NO. 101:

14           Admit that you participated in the design of the Aligned data center in Dallas.

15 REQUEST NO. 102:

16           Admit that the Aligned Dallas Data Center designs were not created by Jacob Carnemark

17 alone.

18 REQUEST NO. 103:

19           Admit that the Aligned Phoenix Data Center designs were not created by Jacob Carnemark

20 alone.

21 REQUEST NO. 104:

22           Admit that you discussed the Aligned Dallas Data Center designs with Jacob Carnemark.

23 REQUEST NO. 105:

24           Admit that you discussed the Phoenix Dallas Data Center designs with Jacob Carnemark.

25 REQUEST NO. 106:

26           Admit that you provided design specifications for at least one of Aligned’s data centers.

27 REQUEST NO. 107:

28           Admit that you analyzed Inertech designs.

                                                      15
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 33 of 79



 1 REQUEST NO. 108:

 2          Admit that Plaintiff and Aligned are competitors.

 3 REQUEST NO. 109:

 4          Admit that Plaintiff and Inertech are competitors.

 5 REQUEST NO. 110:

 6          Admit that you had access to Plaintiff’s confidential information during your visits to Switch

 7 data center facilities during 2011 and 2015.

 8 REQUEST NO. 111:

 9          Admit that you told Mike Lewis, of eBay, that Switch was “an interesting site, unusual

10 architecture, especially the cooling system.”

11          DATED this 29th day of October, 2019.

12                                                 SWITCH, LTD.

13

14                                                   /s/: Samuel Castor
                                                   SAMUEL CASTOR, ESQ.
15                                                 Nevada Bar No. 11532
16                                                 ANNE-MARIE BIRK, ESQ.
                                                   Nevada Bar No. 12330
17                                                 7135 South Decatur Blvd.
                                                   Las Vegas, Nevada 89118
18                                                 Attorneys for Plaintiff
19
20

21

22

23

24

25

26

27

28

                                                     16
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 34 of 79



 1                                   CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that on this 29th day of October, 2019, I served a

 3 true and correct copy of the above document, entitled PLAINTIFF’S FIRST SET OF

 4 REQUESTS FOR ADMISSION TO DEFENDANT, STEPHEN FAIRFAX, to all parties,

 5 who are deemed to have consented to electronic service via their email, and via United States first-

 6 class mail, postage prepaid, as follows:

 7 Marc J. Randazza, Esq.
   Ronald D. Green, Esq.
 8 Alex J. Shepard, Esq.
   RANDAZZA LEGAL GROUP, PLLC
 9 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
10 ecf@randazza.com

11 mjr@randazza.com
   rdg@randazza.com
12 ajs@randazza.com
   Attorneys for Defendants
13

14

15

16                                                   /s/: Tanya Paonessa
                                                    An agent of SWITCH, LTD.
17

18

19
20

21

22

23

24

25

26

27

28

                                                     17
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 35 of 79



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 ANNE-MARIE BIRK, ESQ.
   Nevada Bar No. 12330
 3 SWITCH, LTD.

 4 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 5 Telephone: (702) 444-4111
   policy@switch.com
 6
   MARK A. HUTCHSION
 7 Nevada Bar No. 4639
   JACOB A. REYNOLDS
 8
   Nevada Bar No. 10199
 9 PIERS R. TUELLER
   Nevada Bar No. 14633
10 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
11 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
12 Telephone: (702) 385-2500

13 Attorneys for Plaintiff

14                             UNITED STATES DISTRICT COURT
15                                    DISTRICT OF NEVADA

16 SWITCH, LTD., a Nevada limited liability             CASE NO.:      2:17-cv-02651-GMN-VCF
   company,
17                                                      PLAINTIFF’S FIRST SET OF
                       Plaintiff,                       REQUESTS FOR ADMISSION TO
18                                                      DEFENDANT, MTECHNOLOGY
19 vs.
20 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
21 20, inclusive,

22                          Defendants.
23

24 TO:      MTECHNOLOGY Defendant; and

25 TO:      RANDAZZA LEGAL GROUP, PLLC, Defendant’s attorneys:

26          Pursuant to Rule 36 of the Federal Rules of Civil Procedure, Plaintiff SWITCH, LTD.

27 (“SWITCH”), by and through its counsel of record, submits its First Set of Requests for Admissions

28 to Defendant, MTechnology (“MTECHNOLOGY”).

                                                    1
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 36 of 79



 1          The following definitions and instructions apply to, and are deemed incorporated in, each of

 2 the requests set forth.

 3                                      GENERAL DEFINITIONS

 4          A.       The terms “you” and/or “your” means MTechnology as a domestic corporation,

 5 MTechnology by and through its President/Director Stephen Fairfax, MTechnology by and through

 6 its Treasurer/Secretary/Clerk Katherine Poole, including any and all MTechnology’s predecessors-

 7 in-interest, all of its past or present principals, members, employees, agents, representatives,

 8 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all

 9 of them.

10          B.       The term “Stephen Fairfax” means means Stephen Fairfax, individually, or in his

11 capacity as President/Director for MTechnology, including any and all predecessors-in-interest,

12 employees, agents, representatives, attorneys, or other persons or entities acting or purporting to act

13 for, on behalf of, or with, any or all of them.

14          C.       The term “Switch” means Switch, Ltd., and any and all predecessors-in-interest, and

15 all of its past or present principals, members, employees, agents, representatives, attorneys, or other

16 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

17          D.       The term “Aligned” means Aligned Data Centers, LLC, and any and all predecessors-

18 in-interest, and all of its past or present principals, members, employees, agents, representatives,

19 attorneys, or other persons or entities acting or purporting to act for, on behalf of, or with, any or all
20 of them.

21          E.       The term “Aligned Energy” means Aligned Energy Holdings, LP, and any and all

22 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

23 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

24 or with, any or all of them.

25          F.       The term “Inertech” means Inertech, LLC, and any and all predecessors-in-interest,

26 and all of its past or present principals, members, employees, agents, representatives, attorneys, or

27 other persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

28 ///

                                                        2
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 37 of 79



 1          G.      The term “Uber” means Uber Technologies, Inc., Uber ATC, and any and all

 2 predecessors-in-interest, and all of its past or present principals, members, employees, agents,

 3 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

 4 or with, any or all of them.

 5          H.      The term “eBay” means eBay, and any and all predecessors-in-interest, and all of its

 6 past or present principals, members, employees, agents, representatives, attorneys, or other persons

 7 or entities acting or purporting to act for, on behalf of, or with, any or all of them.

 8          I.      The term “PayPal” means PayPal, and any and all predecessors-in-interest, and all of

 9 its past or present principals, members, employees, agents, representatives, attorneys, or other

10 persons or entities acting or purporting to act for, on behalf of, or with, any or all of them.

11          J.      The term “Jones Lang LaSalle” means Jones Lang LaSalle Incorporated, JLL, and any

12 and all predecessors-in-interest, and all of its past or present principals, members, employees, agents,

13 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

14 or with, any or all of them.

15          K.      The term “person(s)” means natural persons, corporations, partnerships, limited

16 liability companies, joint ventures, and any other entity recognized by law of whatever type, whatever

17 form, and however nominated.

18          L.       The term “document” includes, but is not limited to, all written, printed, recorded

19 or graphic matter, photographic matter, sound reproductions or other retrievable data (whether
20 recorded, taped, or coded electrostatically, electromagnetically, digitally or otherwise) and any other

21 data compilation from which information can be obtained or translated, if necessary, by the

22 respondent into reasonably useable form from whatever source derived and however and by

23 whomever prepared, produced, disseminated or made; without limiting the generality of the

24 foregoing, the word “documents” includes correspondence, memoranda, email, facsimiles, reports,

25 transcripts, notes, diaries, calendars, notebooks, minutes, diagrams, illustrations, photograph,

26 telegram, written analysis, computer printouts, diskettes, CD-ROMS, hard drives, white paper,

27 drawings, plans, blueprints, graphs, charts, videotapes, artwork, agreement, contract, memoranda

28 made of any telephone communication or face-to-face oral meeting or conversation, and exemplars

                                                       3
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 38 of 79



 1 and any other writings of any nature whatsoever, whether or not divulged to other parties. The term

 2 further includes the original, any copy, and any draft versions thereof.

 3          M.       The term “communication,” and its plural or any synonym thereof, means any

 4 dissemination of information or transmission of a statement from one person to another, or in the

 5 presence of another, whether by written, oral, or electronic means or by action or conduct and shall

 6 include, but is not limited to, every discussion, conversation, conference, meeting, interview,

 7 memorandum, telephone call, and/or visit. The timeframe in question is January 1, 2011 to the

 8 present, and if questions arise as to scope for a particular Request, this time frame should be applied

 9 unless stated otherwise.

10          N.       “Referring to”, “Relating to”, “Refer to” and “Relate to” shall mean constituting,

11 comprising, concerning, regarding, mentioning, containing, setting forth, showing, disclosing,

12 describing, explaining, negating, bearing upon, touching upon, affecting, summarizing, evidencing,

13 discussing, or pertaining to, either directly or indirectly, in whole or in part, the subject matter about

14 which an Interrogatory is being made, and should be given the broadest possible scope consistent

15 with the Federal Rules of Civil Procedure.

16                                            INSTRUCTIONS

17          1.       Each request should be construed independently. No request should be construed by

18 reference to any other request if the result is a limitation of the scope of the response to such request.

19          2.       Where a request calls for a response in more than one part, each part should be

20 separate so that the response is clearly understandable.

21          3.       If you cannot respond to any request in full and complete detail, after exerc1smg due

22 diligence to secure the information to do so, you are to so state, respond to the extent possible,

23 specify why you cannot respond to the remainder, and state whatever information or knowledge you

24 have concerning the remaining portion and the facts upon which you base your response.

25          4.       If you object to a request, either m whole or in part, or if the documentation regarding

26 the request is withheld on the grounds of privilege or otherwise, please set forth fully each and every

27 objection, describing generally the document withheld and set forth the exact ground upon which

28

                                                        4
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 39 of 79



 1 you rely with such specificity as will permit the court to determine the legal sufficiency of your

 2 objection or position upon a motion to compel.

 3          5.      The singular form of a word shall be interpreted as plural and the plural form of a

 4 word shall be interpreted as singular, whenever appropriate, in order to bring within the scope of

 5 these requests any information or documents which might otherwise be considered beyond their

 6 scope.

 7          6.      The reference to any specific individual in these Requests shall be construed as that

 8 specific individual, any and all predecessors-in-interest, all of its past or present principals, members,

 9 employees, agents, representatives, attorneys, or other persons or entities acting or purporting to act

10 for, on behalf of, or with, that specifically named individual.

11          7.      In responding to these requests, you are to furnish all information in your possession,

12 custody, or control at the time the responses are made, including information in the possession of

13 attorneys, officers, directors, employees, accountants, as well as any other agent of any sort and

14 whether present or past.

15          8.      These requests shall be deemed continuing in nature so as to require supplemental

16 responses to each of these requests with any further information you or your attorneys obtain

17 between the times you serve your initial responses until the time of trial.

18                                   REQUESTS FOR ADMISSIONS

19 REQUEST NO. 1:
20          Admit that you have failed to preserve all documents within your possession related to your

21 business consultation and/or work performed with Aligned from before 2015.

22 REQUEST NO. 2:

23          Admit that you have deleted documents within your possession related to your business

24 consultation and/or work performed with Aligned from before 2015.

25 REQUEST NO. 3:

26          Admit that you have disposed of computers, devices, or hard drives containing any and all

27 documents within your possession related to your consultation and/or work performed with Aligned

28 from 2011 to the present.

                                                        5
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 40 of 79



 1 REQUEST NO. 4:

 2          Admit that you spoke about Aligned’s cooling system designs on Aligned’s YouTube channel

 3 stating, “[o]ur engagement with Aligned Energy began with a detailed analysis of the cooling system

 4 solution provided by Inertech, which in addition to being very energy efficient, scored very high on

 5 reliability, about .25% chance of failure per year for a single system, equivalent to about onnce failure

 6 in every 400 years.”

 7 REQUEST NO. 5:

 8          Admit that you spoke about Aligned’s designs on Aligned’s YouTube channel stating,

 9 “Aligned Energy and Power Secure are creating a new business model for data centers.”

10 REQUEST NO. 6:

11          Admit that you appear in the YouTube video posted on November 4, 2015, by Aligned

12 Energy available at: https://www.youtube.com/watch?v=KZRwktOCvdo.

13 REQUEST NO. 7:

14          Admit that you authorized the content of your statements made in the YouTube video prior

15 to posting of the video on November 4, 2015, by Aligned Energy available at:

16          https://www.youtube.com/watch?v=KZRwktOCvdo.

17 REQUEST NO. 8:

18          Admit that you have not issued a correction to your statements made in the YouTube video

19 posted on November 4, 2015, by Aligned Energy available at:
20          https://www.youtube.com/watch?v=KZRwktOCvdo.

21 REQUEST NO. 9:

22          Admit that Aligned issued a blog post entitled, “Steve Fairfax on Reliability-focused Data

23 Center Design,” (available at: https://www.alignedenergy.com/post/steve-fairfax-on-reliability-

24 focused-data-center-design/) on your behalf on December 2, 2015, ratifying your statements made

25 previously in the YouTube video posted on November 3, 2015, by Aligned Energy available at:

26 https://www.youtube.com/watch?v=KZRwktOCvdo.

27 ///

28 ///

                                                       6
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 41 of 79



 1 REQUEST NO. 10:

 2           Admit that you wrote and/or approved the content of your statements made within the

 3 December 2, 2015 blog post entitled “Steve Fairfax on Reliability-focused Data Center Design”

 4 available at: https://www.alignedenergy.com/post/steve-fairfax-on-reliability-focused-data-center-

 5 design/.

 6 REQUEST NO. 11:

 7           Admit that since the instigation of this lawsuit you have not asked Aligned to take down the

 8 December 2, 2015 blog post entitled “Steve Fairfax on Reliability-focused Data Center Design”

 9 available at: https://www.alignedenergy.com/post/steve-fairfax-on-reliability-focused-data-center-

10 design/.

11 REQUEST NO. 12:

12           Admit that in Aligned’s blog post on December 2, 2015, entitled “Steve Fairfax on Reliability-

13 focused Data Center Design” available at: https://www.alignedenergy.com/post/steve-fairfax-on-

14 reliability-focused-data-center-design/, you are quoted as saying “Instead of building the facility and

15 asking us what the reliability was, they told us their reliability target and gave us a seat at the table to

16 participate in the design process in order to make sure that they achieved that goal.”

17 REQUEST NO. 13:

18           Admit that you have not corrected any of the statements you made contained within Aligned’s

19 blog post on December 2, 2015, entitled “Steve Fairfax on Reliability-focused Data Center Design”
20 available at: https://www.alignedenergy.com/post/steve-fairfax-on-reliability-focused-data-center-

21 design/

22 REQUEST NO. 14:

23           Admit that your support of and/or compliments to Aligned data center designs were

24 referenced in a November 5, 2015 article created by Data Center Frontier entitled “Aligned Data

25 Centers Seeks to Solve the Capacity Challenge,” available at: https://datacenterfrontier.com/aligned-

26 data-centers-capacity-challenge/.

27 ///

28 ///

                                                         7
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 42 of 79



 1 REQUEST NO. 15:

 2          Admit that you stated, “Aligned uses the most reliable cooling platform we have ever

 3 evaluated,” as quoted in Data Center Frontier’s article entitled, “Aligned Data Centers Seek to Solve

 4 the Capacity Challenge,” available at https://datacenterfrontier.com/aligned-data-centers-capacity-

 5 challenge/.

 6 REQUEST NO. 16:

 7          Admit that you told Rob Roy that MTechnology had no interest in designing data centers.

 8 REQUEST NO. 17:

 9          Admit that you promoted Aligned data center on your website, after January 1, 2014.

10 REQUEST NO. 18:

11          Admit that you exchanged documents with Aligned relating to the design of its data center

12 between January 1, 2012 and the present.

13 REQUEST NO. 19:

14          Admit that you evaluated Aligned’s documents relating to the design of its data center

15 between January 1, 2012 and the present for reliability

16 REQUEST NO. 20:

17          Admit that you evaluated Switch’s documents relating to the design of its data centers

18 between January 1, 2012 and the present for reliability.

19 REQUEST NO. 21:
20          Admit that you inspected Switch’s electrical one-line diagrams when evaluating Switch before

21 2016.

22 REQUEST NO. 22:

23          Admit that you inspected Switch’s as-built diagrams when evaluating Switch.

24 REQUEST NO. 23:

25          Admit that you signed a Nondisclosure Agreement with Switch on May 4, 2011.

26 REQUEST NO. 24:

27          Admit that you signed a Nondisclosure Agreement with Switch on August 12, 2015.

28 ///

                                                     8
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 43 of 79



 1 REQUEST NO. 25:

 2          Admit that you were told by Switch in 2011 and/or 2015, that Switch’s data centers had

 3 patented designs.

 4 REQUEST NO. 26:

 5          Admit that you were told by Switch in 2011 and/or 2015 that Switch’s data centers had

 6 patent-pending designs.

 7 REQUEST NO. 27:

 8          Admit that you were retained as a consultant by Aligned to assist with their data center

 9 designs, at least as early as January 1, 2016.

10 REQUEST NO. 28:

11          Admit that Aligned paid you to evaluate the reliability of data center designs at some time

12 after you toured Switch’s data center facilities in 2011.

13 REQUEST NO. 29:

14          Admit that you collaborated with Aligned on their data center designs.

15 REQUEST NO. 30:

16          Admit that you analyzed Aligned Energy’s cooling designs.

17 REQUEST NO. 31:

18          Admit that, on Aligned Energy’s YouTube channel video published November 4, 2015, you

19 said Aligned “approached you while the paper was literally still blank” to help with their data center.
20 REQUEST NO. 32:

21          Admit that you participated in the design of an Aligned data center.

22 REQUEST NO. 33:

23          Admit that, on Aligned Energy’s YouTube channel video published November 4, 2015, you

24 said you were invited to have “a seat at the table to participate in the design process” of a data center

25 for Aligned.

26 REQUEST NO. 34:

27          Admit that since 2011, you have designed at least one data center system.

28 ///

                                                       9
Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 44 of 79



1 REQUEST NO. 35:

2          Admit that you were hired by a potential or current customer of Switch to conduct a data

3 center analysis of Switch’s data centers in 2011.

4 REQUEST NO. 36:

5          Admit that you were hired by a potential or current customer of Switch to conduct a data

6 center analysis of Switch’s data centers in 2015.

7 REQUEST NO. 37:

8          Admit that you know and/or have had communication(s) with Dean Nelson.

9 REQUEST NO. 38:

10         Admit that you know and/or have had communication(s) with Richard Reyher.

11 REQUEST NO. 39:

12         Admit that you know and/or have had communication(s) with Mark Bauer.

13 REQUEST NO. 40:

14         Admit that you know and/or have had communication(s) with Theresa Gardner.

15 REQUEST NO. 41:

16         Admit that you know and/or have had communication(s) with Carter Robinson.

17 REQUEST NO. 42:

18         Admit that you know and/or have had communication(s) with Marew Klokkenja.

19 REQUEST NO. 43:
20         Admit that you know and/or have had communication(s) with Bret Davis.

21 REQUEST NO. 44:

22         Admit that you know and/or have had communication(s) with Mike Lewis.

23 REQUEST NO. 45:

24         Admit that you know and/or have had communication(s) with Mazen Rawashdeh.

25 REQUEST NO. 46:

26         Admit that you know and/or have had communication(s) with Thomas Price.

27 REQUEST NO. 47:

28         Admit that you know and/or have had communication(s) with Paul Santana.

                                                      10
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 45 of 79



 1 REQUEST NO. 48:

 2         Admit that you know and/or have had communication(s) with Stephen Harlett.

 3 REQUEST NO. 49:

 4         Admit that you know and/or have had communication(s) with Seth Feldman.

 5 REQUEST NO. 50:

 6         Admit that you know and/or have had communication(s) with Devin Wenig.

 7 REQUEST NO. 51:

 8         Admit that you know and/or have had communication(s) with Jakob Carnemark.

 9 REQUEST NO. 52:

10         Admit that you know and/or have had communication(s) with Andrew Schaap.

11 REQUEST NO. 53:

12         Admit that you know and/or have had communication(s) with Stephen Smith.

13 REQUEST NO. 54:

14         Admit that you know and/or have had communication(s) with Rajendran Avadaiappan.

15 REQUEST NO. 55:

16         Admit that you were hired to do work for Uber, in the last five (5) years.

17 REQUEST NO. 56:

18         Admit that in the last seven (7) years, you have been hired by Uber to evaluate at least one

19 Aligned data center.
20 REQUEST NO. 57:

21         Admit that in the last ten (10) years you have been hired by eBay to evaluate at least one of

22 Switch’s data centers.

23 REQUEST NO. 58:

24         Admit that in the last four (4) years you have been hired by Uber to evaluate Switch’s data

25 center design.

26 REQUEST NO. 59:

27         Admit that in the last seven (7) years, you received calls on your cell phone from individuals

28 working for Aligned.

                                                    11
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 46 of 79



 1 REQUEST NO. 60:

 2          Admit that in the last seven (7) years, you have sent to or received emails from individuals

 3 working for Aligned.

 4 REQUEST NO. 61:

 5          Admit that in the last seven (7) years, you have sent to or received text messages from

 6 individuals working for Aligned.

 7 REQUEST NO. 62:

 8          Admit that, in the last seven years, that you received calls on your cell phone from at least

 9 one individual working for Uber.

10 REQUEST NO. 63:

11          Admit that, in the last seven years, you sent to or received emails from at least one individual

12 working for Uber.

13 REQUEST NO. 64:

14          Admit that, in the last seven years, you received calls on your cell phone from at least one

15 individual working for Jones Lang LaSalle.

16 REQUEST NO. 65:

17          Admit that, in the last seven years, you have sent to or received emails from at least one

18 individual working for Jones Lang LaSalle.

19 REQUEST NO. 66:
20          Admit that, in the last seven years, you received calls on your cell phone from at least one

21 individual working for eBay.

22 REQUEST NO. 67:

23          Admit that, in the last seven years, you have sent to or received emails from at least one

24 individual working for eBay.

25 REQUEST NO. 68:

26          Admit that in the last ten years you intentionally emulated at least one of Switch’s data center

27 designs in data center designs you reviewed.

28 ///

                                                      12
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 47 of 79



 1 REQUEST NO. 69:

 2         Admit that in the last ten years you inadvertently emulated at least one of Switch’s data center

 3 designs in the data center designs you reviewed.

 4 REQUEST NO. 70:

 5         Admit that you knew Switch’s data center designs were confidential.

 6 REQUEST NO. 71:

 7         Admit that you know Switch’s data center designs are confidential.

 8 REQUEST NO. 72:

 9         Admit that you either intentionally misappropriated Switch’s trade secrets.

10 REQUEST NO. 73:

11         Admit that you unintentionally misappropriated Switch’s trade secrets.

12 REQUEST NO. 74:

13         Admit that you told Rob Roy that Switch’s designs were among the best in the world, if not

14 the best.

15 REQUEST NO. 75:

16         Admit that you either intentionally shared Switch’s designs with Aligned.

17 REQUEST NO. 76:

18         Admit that you unintentionally shared Switch’s designs with Aligned.

19 REQUEST NO. 77:
20         Admit that you discussed the Aligned Dallas Data Center designs with Jacob Carnemark.

21 REQUEST NO. 78:

22         Admit that you discussed the Aligned Phoenix Data Center designs with Jacob Carnemark.

23 REQUEST NO. 79:

24         Admit that you provided design specifications for at least one of Aligned’s data centers.

25 REQUEST NO. 80:

26         Admit that you analyzed Inertech designs in the last seven (7) years.

27 ///

28 ///

                                                      13
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 48 of 79



 1 REQUEST NO. 81:

 2          Admit that you had access to Plaintiff’s confidential information during your visits to Switch

 3 data center facilities in 2011.

 4 REQUEST NO. 82:

 5          Admit that you had access to Plaintiff’s confidential information during your visits to Switch

 6 data center facilities in 2015.

 7 REQUEST NO. 83:

 8          Admit that you told Mike Lewis, of eBay, in an email that Switch was “an interesting site,

 9 unusual architecture, especially the cooling system.”

10 REQUEST NO. 84:

11          Admit that you were retained as a consultant by Aligned to assist with their Ashburn, Virginia

12 data center designs.

13 REQUEST NO. 85:

14          Admit that you collaborated with Aligned on their Ashburn, Virginia data center designs.

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                     14
Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 49 of 79



1 REQUEST NO. 86:

2       Admit that you participated in the design of the Aligned data center in Ashburn, Virginia.

3       DATED this 6th day of February, 2020.

4                                              SWITCH, LTD.

5

6                                                /s/: Samuel Castor
                                               SAMUEL CASTOR, ESQ.
7                                              Nevada Bar No. 11532
                                               ANNE-MARIE BIRK, ESQ.
8                                              Nevada Bar No. 12330
                                               7135 South Decatur Blvd.
9
                                               Las Vegas, Nevada 89118
10
                                               MARK A. HUTCHSION
11                                             Nevada Bar No. 4639
                                               JACOB A. REYNOLDS
12                                             Nevada Bar No. 10199
                                               PIERS R. TUELLER
13                                             Nevada Bar No. 14633
14                                             HUTCHISON & STEFFEN, PLLC
                                               Peccole Professional Park
15                                             10080 West Alta Drive, Suite 200
                                               Las Vegas, Nevada 89145
16                                             Attorneys for Plaintiff
17

18

19
20

21

22

23

24

25

26

27

28

                                                 15
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 50 of 79



 1                                   CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that on this 6th day of February, 2020, I served a

 3 true and correct copy of the above document, entitled PLAINTIFF’S FIRST SET OF

 4 REQUESTS FOR ADMISSION TO DEFENDANT, MTECHNOLOGY, to all parties, who

 5 are deemed to have consented to electronic service via their email, and via United States first-class

 6 mail, postage prepaid, as follows:

 7 Marc J. Randazza, Esq.
   Ronald D. Green, Esq.
 8 Alex J. Shepard, Esq.
   RANDAZZA LEGAL GROUP, PLLC
 9 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
10 ecf@randazza.com

11 mjr@randazza.com
   rdg@randazza.com
12 ajs@randazza.com
   Attorneys for Defendants
13

14

15

16                                                   /s/: Tanya Paonessa
                                                    An agent of SWITCH, LTD.
17

18

19
20

21

22

23

24

25

26

27

28

                                                     16
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 51 of 79



1    RFP
     F. Christopher Austin, Esq.
2    Nevada Bar No. 6559
3    caustin@weidemiller.com
     Ryan Gile, Esq.
4    Nevada Bar No. 8807
     rgile@weidemiller.com
5    WEIDE & MILLER, LTD.
     10655 Park Run Drive, Suite 100
6
     Las Vegas, NV 89144
7    Tel: (702) 382-4804
     Fax: (702) 382-4805
8
     Samuel Castor, Esq.
9    Nevada Bar No. 11532
10   SWITCH, LTD.
     7135 S. Decatur Blvd.
11   Las Vegas, Nevada 89118
12   Attorneys for Plaintiff SWITCH, LTD.
13
                                UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF NEVADA
15
     SWITCH, LTD. a Nevada limited liability       Case No.: 2:17-cv-2651-GMN-VCF
16
     company,
17
                   Plaintiff,                      PLAINTIFF SWITCH, LTD. FIRST SET
18                                                 OF REQUESTS FOR PRODUCTION OF
     vs.                                           DOCUMENTS TO DEFENDANT
19
                                                   STEPHEN FAIRFAX
20   STEPHEN FAIRFAX; MTECHNOLOGY; and
     DOES 1 through 10; ROE ENTITIES 11
21   through 20, inclusive,
22                 Defendants.
23
24   PROPOUNDING PARTY: Plaintiff SWITCH, LTD.

25   RESPONDING PARTY: Defendant FAIRFAX
26          Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff SWITCH, LTD.,
27
     (“SWITCH”) hereby requests that Defendant Stephen Fairfax (“FAIRFAX”) produce the
28
     documents and things identified below:


     FCA-w-0676                                1
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 52 of 79



1                                     INTRODUCTORY STATEMENT
2           A.      Pursuant to Nevada Rule of Civil Procedure 26(e), the following requests for
3
     production of documents and things are continuing and must be supplemented if your
4
     responses change during the course of discovery.
5
            B.      To the extent that any information/documentation requested by these Requests
6
7    for Production is unknown to you, so state, and set forth such remaining information as is

8    known by you.      If any estimate or approximation can reasonably be made in place of
9    unknown information, set forth your best estimate or approximation, clearly designated as
10
     such, in place of the unknown information, and describe the basis upon which the estimate or
11
     approximation is made.
12
13          C.      The omission of any item from your responses shall be deemed a

14   representation that the item is unknown to you.

15          D.      In construing these Requests to Produce, the terms “refer to” shall include any
16
     and all logical and factual connections to the subject of the discovery request as specified.
17
            E.      Use of the term “data” shall include but not be limited to information
18
     regardless of form, such as documents, emails to or from business and/or personal accounts,
19
20   text messages, calendar invites, notes, application data, videos, photographs, audio or visual

21   recordings, meta data, blogs, tweets, social media postings, correspondence, designs, blue
22   prints, schematics, opinions, assessments, analysis, etc., and all versions of the same, which
23
     are germane to the Request.
24
            F.      Use of the term “plaintiff” or “you” shall mean STEPHEN FAIRFAX.
25
            G.      All singular nouns are to be construed as plural and plural construed as
26
27   singular.

28   ///



     FCA-w-0676                                    2
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 53 of 79



1           H.      In the event that you refuse to respond to any Request to Produce, or portion
2    thereof, on the grounds that it is subject to an attorney-client privilege or attorney work
3
     product privilege, you are required to:
4
                    a.      state the nature of the privilege asserted;
5
                    b.      state the facts relied upon in support of the claim or privilege;
6
                    c.      identify all persons having knowledge or any facts related to the claim
7
                            or privilege; and
8
                    d.      identify all events, transactions, or occurrences related to the claim of
9
                            privilege.
10
                                    DOCUMENTS REQUESTED
11
12   REQUEST NO. 1:

13          Please produce complete and accurate copies of any and all DATA regarding Aligned
14   from January 1, 2011, to the present.
15
     REQUEST NO. 2:
16
            Please produce complete and accurate copies of all agreements between FAIRFAX
17
18   and Aligned.

19   REQUEST NO. 3:

20          Please produce complete and accurate copies of all agreements between Defendant
21
     MTECHNOLOGY and Aligned.
22
     REQUEST NO. 4:
23
            Please produce complete and accurate copies of any and all DATA related to Jones
24
25   Lang LaSalle from January 1, 2011, to the present.

26   REQUEST NO. 5:
27          Please produce complete and accurate copies of any and all DATA related to Aligned
28
     Energy from January 1, 2011, to the present.



     FCA-w-0676                                    3
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 54 of 79



1    REQUEST NO. 6:
2           Please produce complete and accurate copies of any and all DATA related to Inertech
3
     from January 1, 2011 to the present.
4
     REQUEST NO. 7:
5
            Please produce complete and accurate copies of any and all DATA related to Uber
6
7    from January 1, 2011, to the present.

8    REQUEST NO. 8:
9           Please produce complete and accurate copies of any and all DATA related to eBay
10
     from January 1, 2011, to the present.
11
     REQUEST NO. 9:
12
13          Please produce complete and accurate copies of any and all DATA related to PayPal

14   from January 1, 2011, to the present.

15   REQUEST NO. 10:
16
            Please produce complete and accurate copies of any and all DATA related to Theresa
17
     Gardner from January 1, 2011, to the present.
18
     REQUEST NO. 11:
19
20          Please produce complete and accurate copies of any and all DATA related to Mark

21   Bauer from January 1, 2011, to the present.
22   REQUEST NO. 12:
23
            Please produce complete and accurate copies of any and all DATA related to Carter
24
     Robinson from January 1, 2011, to the present.
25
     REQUEST NO. 13:
26
27          Please produce complete and accurate copies of any all DATA related to Marew

28   Klokkenja from January 1, 2011, to the present.



     FCA-w-0676                                    4
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 55 of 79



1    REQUEST NO. 14:
2           Please produce complete and accurate copies of any and all DATA related to Bret
3
     Davis from January 1, 2011, to the present.
4
     REQUEST NO. 15:
5
            Please produce complete and accurate copies of any and all DATA related to Mike
6
7    Lewis from January 1, 2011, to the present.

8    REQUEST NO. 16:
9           Produce complete and accurate copies of any and all DATA related to Dean Nelson
10
     from January 1, 2011, to the present.
11
     REQUEST NO. 17:
12
13          Produce complete and accurate copies of any and all DATA related to Mazen

14   Rawashdeh from January 1, 2011, to the present.

15   REQUEST NO. 18:
16
            Please produce complete and accurate copies of any and all DATA related to Thomas
17
     Price from January 1, 2011, to the present.
18
     REQUEST NO. 19:
19
20          Please produce complete and accurate copies of any and all DATA related to Paul

21   Santana from January 1, 2011, to the present.
22   REQUEST NO. 20:
23
            Produce complete and accurate copies of any and all DATA related to Stephen
24
     Harlett from January 1, 2011, to the present.
25
     REQUEST NO. 21:
26
27          Please produce complete and accurate copies of any and all DATA related to Richard

28   Reyher from January 1, 2011, to the present.



     FCA-w-0676                                      5
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 56 of 79



1    REQUEST NO. 22:
2           Please produce complete and accurate copies of any and all DATA related to Seth
3
     Feldman from January 1, 2011, to the present.
4
     REQUEST NO. 23:
5
            Please produce complete and accurate copies of any and all DATA related to Devin
6
7    Wenig from January 1, 2011, to the present.

8    REQUEST NO. 24:
9           Please produce complete and accurate copies of any and all DATA related to Jakob
10
     Carnemark from January 1, 2011, to the present.
11
     REQUEST NO. 25:
12
13          Please produce complete and accurate copies of any and all DATA related to Andrew

14   Schaap from January 1, 2011, to the present.

15   REQUEST NO. 26:
16
            Please produce complete and accurate copies of any and all DATA related to Stephen
17
     Smith from January 1, 2011, to the present.
18
     REQUEST NO. 27:
19
20          Please produce complete and accurate copies of any and all DATA related to

21   Rajendran Avadaiappan from January 1, 2011, to the present.
22   REQUEST NO. 28:
23
            Please produce complete and accurate copies of any and all video footage, including
24
     b-roll footage, YOU received and/or have in YOUR possession, with regard to the
25
     ALIGNED videos.
26
27   ///

28   ///



     FCA-w-0676                                    6
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 57 of 79



1    REQUEST NO. 29:
2           Please produce complete and accurate copies of any and all payments made to YOU
3
     by Aligned, or any Aligned employees.
4
     REQUEST NO. 30:
5
            Please produce complete and accurate copies of any and all communications
6
7    regarding payments received by MTECHNOLOGY and/or YOU from Aligned or any

8    Aligned employees.
9    REQUEST NO. 31:
10
            Please produce complete and accurate copies of any and all bank records from 2011
11
     to present in YOUR control reflecting financial transactions with individuals or entities
12
13   affiliated with Aligned, Aligned Energy, Inertech, eBay, and/or Paypal.

14   REQUEST NO. 32:

15          Please produce complete and accurate copies of any and all of YOUR cell phone
16
     records evidencing communications with individuals or entities affiliated with Aligned,
17
     Aligned Energy, Inertech, eBay, and/or Paypal between yourself and from 2010 to present.
18
     REQUEST NO. 33:
19
20          Please produce complete and accurate copies of any and all DATA evidencing

21   Aligned designs created between January 1, 2011, and the present.
22   REQUEST NO. 34:
23
            Please produce complete and accurate copies of DATA evidencing Aligned Energy
24
     designs created between January 1, 2011, and the present.
25
     REQUEST NO. 35:
26
27          Please produce complete and accurate copies of DATA evidencing Inertech designs

28   created between January 1, 2011, and the present.



     FCA-w-0676                                  7
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 58 of 79



1    REQUEST NO. 36:
2           Please produce complete and accurate copies of DATA evidencing YOUR data center
3
     designs created between January 1, 2011, and the present.
4
     REQUEST NO. 37:
5
            Please produce complete and accurate copies of any and all DATA related to Switch
6
7    from January 1, 2011, to the present.

8    REQUEST NO. 38:
9           Please produce complete and accurate copies of any and all DATA related to Rob
10
     Roy from January 1, 2011, to the present.
11
     REQUEST NO. 39:
12
13          Please produce all DATA related to your design work for Aligned.

14   REQUEST NO. 40:

15          Please produce complete and accurate copies of your analysis of Aligned’s designs
16
     created between January 1, 2011, and the present.
17
     REQUEST NO. 41:
18
            Please produce complete and accurate copies of your analysis of Aligned Energy’s
19
20   designs created between January 1, 2011, and the present.

21   REQUEST NO. 42:
22          Please produce complete and accurate copies of your analysis of Inertech’s designs
23
     created between January 1, 2011, and the present.
24
     REQUEST NO. 43:
25
            Please produce complete and accurate copies of all collaborations with Aligned
26
27   regarding Aligned’s data center designs created between January 1, 2011, and the present.

28   ///



     FCA-w-0676                                  8
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 59 of 79



1    REQUEST NO. 44:
2           Please produce all DATA related to your retention as a consultant with Aligned.
3
     REQUEST NO. 45:
4
            Please produce complete and accurate copies of all DATA regarding Aligned’s data
5
     center designs created between January 1, 2011, and the present.
6
7           DATED this 16th day of March, 2018.

8                                                        WEIDE & MILLER, LTD.
9
10                                                       /s/ F. Christopher Austin
                                                         F. Christopher Austin
11                                                       caustin@weidemiller.com
                                                         Ryan Gile
12                                                       rgile@weidemiller.com
13                                                       Bank of Nevada Bldg., 5th Floor
                                                         7251 W. Lake Mead Blvd., Ste. 530
14                                                       Las Vegas, NV 89128
                                                         Attorneys for Plaintiff SWITCH, LTD.
15
16
17
18
19
20
21
22
23
24
25
26
27

28



     FCA-w-0676                                  9
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 60 of 79



1                                  CERTIFICATE OF SERVICE
2           I hereby certify that I am an employee of Weide & Miller, Ltd. and that on March 19,
3
     2018, I served a full, true and correct copy of the foregoing PLAINTIFF SWITCH, LTD.
4
     FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
5
     DEFENDANT STEPHEN FAIRFAX by email and regular U.S. mail, with postage duly
6
7    prepaid thereon, addressed to the following:

8
                    Marc J. Randazza, Esq.
9                   Ronald D. Green, Esq.
10                  Alex J. Shepard, Esq.
                    Randazza Legal Group, PLLC
11                  4035 S. El. Capitan Way
                    Las Vegas, NV 89147
12                  702-420-2001
13                  efc@randazza.com
                    Attorneys for Defendants STEPHEN FAIRFAX and MTECHNOLOGY
14
15
                                                    /s/ Sally Wexler
16                                                  An employee of Weide & Miller, Ltd.

17
18
19
20
21
22
23
24
25
26
27

28



     FCA-w-0676                                 10
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 61 of 79



1    RFP
     F. Christopher Austin, Esq.
2    Nevada Bar No. 6559
3    caustin@weidemiller.com
     Ryan Gile, Esq.
4    Nevada Bar No. 8807
     rgile@weidemiller.com
5    WEIDE & MILLER, LTD.
     10655 Park Run Drive, Suite 100
6
     Las Vegas, NV 89144
7    Tel: (702) 382-4804
     Fax: (702) 382-4805
8
     Samuel Castor, Esq.
9    Nevada Bar No. 11532
10   SWITCH, LTD.
     7135 S. Decatur Blvd.
11   Las Vegas, Nevada 89118
12   Attorneys for Plaintiff SWITCH, LTD.
13
                                 UNITED STATES DISTRICT COURT
14
                                     DISTRICT OF NEVADA
15
     SWITCH, LTD. a Nevada limited liability       Case No.: 2:17-cv-2651-GMN-VCF
16
     company,
17
                    Plaintiff,                     PLAINTIFF SWITCH, LTD. FIRST SET
18                                                 OF REQUESTS FOR PRODUCTION OF
     vs.                                           DOCUMENTS TO DEFENDANT
19
                                                   MTECHNOLOGY
20   STEPHEN FAIRFAX; MTECHNOLOGY; and
     DOES 1 through 10; ROE ENTITIES 11
21   through 20, inclusive,
22                  Defendants.
23
24   PROPOUNDING PARTY: Plaintiff SWITCH, LTD.

25   RESPONDING PARTY: Defendant MTECHNOLOGY
26          Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff SWITCH, LTD.,
27
     (“SWITCH”) hereby requests that Defendant MTECHNOLOGY produce the documents and
28
     things identified below:


     FCA-w-0677                                1
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 62 of 79



1                                     INTRODUCTORY STATEMENT
2           A.      Pursuant to Nevada Rule of Civil Procedure 26(e), the following requests for
3
     production of documents and things are continuing and must be supplemented if your
4
     responses change during the course of discovery.
5
            B.      To the extent that any information/documentation requested by these Requests
6
7    for Production is unknown to you, so state, and set forth such remaining information as is

8    known by you.      If any estimate or approximation can reasonably be made in place of
9    unknown information, set forth your best estimate or approximation, clearly designated as
10
     such, in place of the unknown information, and describe the basis upon which the estimate or
11
     approximation is made.
12
13          C.      The omission of any item from your responses shall be deemed a

14   representation that the item is unknown to you.

15          D.      In construing these Requests to Produce, the terms “refer to” shall include any
16
     and all logical and factual connections to the subject of the discovery request as specified.
17
            E.      Use of the term “data” shall include but not be limited to information
18
     regardless of form, such as documents, emails to or from business and/or personal accounts,
19
20   text messages, calendar invites, notes, application data, videos, photographs, audio or visual

21   recordings, meta data, blogs, tweets, social media postings, correspondence, designs, blue
22   prints, schematics, opinions, assessments, analysis, etc., and all versions of the same, which
23
     are germane to the Request.
24
            F.      Use of the term “plaintiff” or “you” shall mean MTECHNOLOGY, as an
25
     individual, member, partner, investor, managing member, agent, or principal on behalf of any
26
27   company, entity, business, partner, including but not limited to MTECHNOLOGY.

28   ///



     FCA-w-0677                                    2
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 63 of 79



1           G.      All singular nouns are to be construed as plural and plural construed as
2    singular.
3
4           H.      In the event that you refuse to respond to any Request to Produce, or portion

5    thereof, on the grounds that it is subject to an attorney-client privilege or attorney work
6    product privilege, you are required to:
7
                    a.      state the nature of the privilege asserted;
8
9                   b.      state the facts relied upon in support of the claim or privilege;

10                  c.      identify all persons having knowledge or any facts related to the claim

11                          or privilege; and

12                  d.      identify all events, transactions, or occurrences related to the claim of

13                          privilege.

14                                       DOCUMENTS REQUESTED

15   REQUEST NO. 1:
16
            Please produce complete and accurate copies of any and all DATA regarding
17
     MTECHNOLOGY and Aligned from January 1, 2011, to the present.
18
     REQUEST NO. 2:
19
20          Please produce complete and accurate copies of all agreements between

21   MTECHNOLOGY and Aligned.

22   REQUEST NO. 3:
23
            Please produce complete and accurate copies of all agreements between FAIRFAX
24
     and Aligned.
25
     REQUEST NO. 4:
26
27          Please produce complete and accurate copies of any and all DATA related to Aligned

28   Energy from January 1, 2011, to the present.



     FCA-w-0677                                    3
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 64 of 79



1    REQUEST NO. 5:
2           Please produce complete and accurate copies of any and all DATA related to Inertech
3
     from January 1, 2011 to the present.
4
     REQUEST NO. 6:
5
            Please produce complete and accurate copies of any and all DATA related to Uber
6
7    from January 1, 2011, to the present.

8    REQUEST NO. 7:
9           Please produce complete and accurate copies of any and all DATA related to eBay
10
     from January 1, 2011, to the present.
11
     REQUEST NO. 8:
12
13          Please produce complete and accurate copies of any and all DATA related to PayPal

14   from January 1, 2011, to the present.

15   REQUEST NO. 9:
16
            Please produce complete and accurate copies of any and all DATA related to Theresa
17
     Gardner from January 1, 2011, to the present.
18
     REQUEST NO. 10:
19
20          Please produce complete and accurate copies of any and all DATA related to Mark

21   Bauer from January 1, 2011, to the present.
22   REQUEST NO. 11:
23
            Please produce complete and accurate copies of any and all DATA related to Carter
24
     Robinson from January 1, 2011, to the present.
25
     REQUEST NO. 12:
26
27          Please produce complete and accurate copies of any all DATA related to Marew

28   Klokkenja from January 1, 2011, to the present.



     FCA-w-0677                                    4
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 65 of 79



1    REQUEST NO. 13:
2           Please produce complete and accurate copies of any and all DATA related to Bret
3
     Davis from January 1, 2011, to the present.
4
     REQUEST NO. 14:
5
            Please produce complete and accurate copies of any and all DATA related to Mike
6
7    Lewis from January 1, 2011, to the present.

8    REQUEST NO. 15:
9           Please produce complete and accurate copies of any and all DATA related to Dean
10
     Nelson from January 1, 2011, to the present.
11
     REQUEST NO. 16:
12
13          Please produce complete and accurate copies of any and all DATA related to Mazen

14   Rawashdeh from January 1, 2011, to the present.

15   REQUEST NO. 17:
16
            Please produce complete and accurate copies of any and all DATA related to Thomas
17
     Price from January 1, 2011, to the present.
18
     REQUEST NO. 18:
19
20          Please produce complete and accurate copies of any and all DATA related to Paul

21   Santana from January 1, 2011, to the present.
22   REQUEST NO. 19:
23
            Produce complete and accurate copies of any and all DATA related to Stephen
24
     Harlett from January 1, 2011, to the present.
25
     REQUEST NO. 20:
26
27          Please produce complete and accurate copies of any and all DATA related to Richard

28   Reyher from January 1, 2011, to the present.



     FCA-w-0677                                      5
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 66 of 79



1    REQUEST NO. 21:
2           Please produce complete and accurate copies of any and all DATA related to Seth
3
     Feldman from January 1, 2011, to the present.
4
     REQUEST NO. 22:
5
            Please produce complete and accurate copies of any and all DATA related to Devin
6
7    Wenig from January 1, 2011, to the present.

8    REQUEST NO. 23:
9           Please produce complete and accurate copies of any and all DATA related to Jakob
10
     Carnemark from January 1, 2011, to the present.
11
     REQUEST NO. 24:
12
13          Please produce complete and accurate copies of any and all DATA related to Andrew

14   Schaap from January 1, 2011, to the present.

15   REQUEST NO. 25:
16
            Please produce complete and accurate copies of any and all DATA related to Stephen
17
     Smith from January 1, 2011, to the present.
18
     REQUEST NO. 26:
19
20          Please produce complete and accurate copies of any and all DATA related to

21   Rajendran Avadaiappan from January 1, 2011, to the present.
22   REQUEST NO. 27:
23
            Please produce complete and accurate copies of any and all video footage, including
24
     b-roll footage, YOU received and/or have in YOUR possession, with regard to the
25
     ALIGNED videos.
26
27

28



     FCA-w-0677                                    6
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 67 of 79



1    REQUEST NO. 28:
2           Please produce complete and accurate copies of any and all payments made to YOU
3
     and/or FAIRFAX by Aligned or any Aligned employees.
4
     REQUEST NO. 29:
5
            Please produce complete and accurate copies of any and all communications
6
7    regarding payments received by YOU and/or FAIRFAX from Aligned or any Aligned

8    employees.
9    REQUEST NO. 30:
10
            Please produce complete and accurate copies of any and all bank records from 2011
11
     to present in YOUR control reflecting financial transactions with individuals or entities
12
13   affiliated with Aligned, Aligned Energy, Inertech, eBay, and/or Paypal.

14   REQUEST NO. 31:

15          Please produce complete and accurate copies of any and all DATA evidencing
16
     Aligned designs created between January 1, 2011, and the present.
17
     REQUEST NO. 32:
18
            Please produce complete and accurate copies of DATA evidencing Aligned Energy
19
20   designs created between January 1, 2011, and the present.

21   REQUEST NO. 33:
22          Please produce complete and accurate copies of DATA evidencing Inertech designs
23
     created between January 1, 2011, and the present.
24
     REQUEST NO. 34:
25
            Please produce complete and accurate copies of any and all DATA related to Switch
26
27   from January 1, 2011, to the present.

28   ///



     FCA-w-0677                                  7
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 68 of 79



1    REQUEST NO. 35:
2           Please produce complete and accurate copies of any and all DATA related to Rob
3
     Roy from January 1, 2011, to the present.
4
     REQUEST NO. 36:
5
            Please produce all DATA related to your design work for Aligned.
6
7    REQUEST NO. 37:

8           Please produce complete and accurate copies of your analysis of Aligned’s designs
9    created between January 1, 2011, and the present.
10
     REQUEST NO. 38:
11
            Please produce complete and accurate copies of your analysis of Aligned Energy’s
12
13   designs created between January 1, 2011, and the present.

14   REQUEST NO. 39:

15          Please produce complete and accurate copies of your analysis of Inertech’s designs
16
     created between January 1, 2011, and the present.
17
     REQUEST NO. 40:
18
            Please produce complete and accurate copies of all collaborations with Aligned
19
20   regarding Aligned’s data center designs created between January 1, 2011, and the present.

21   REQUEST NO. 41:
22          Please produce all DATA related to your and/or FAIRFAX’s retention as a consultant
23
     with Aligned.
24
     ///
25
     ///
26
27   ///

28   ///



     FCA-w-0677                                  8
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 69 of 79



1    REQUEST NO. 42:
2           Please produce complete and accurate copies of all DATA regarding Aligned’s data
3
     center designs created between January 1, 2011, and the present.
4
            DATED this 16th day of March, 2018.
5
                                                         WEIDE & MILLER, LTD.
6
7
                                                         /s/ F. Christopher Austin
8                                                        F. Christopher Austin
                                                         caustin@weidemiller.com
9                                                        Ryan Gile
10                                                       rgile@weidemiller.com
                                                         Bank of Nevada Bldg., 5th Floor
11                                                       7251 W. Lake Mead Blvd., Ste. 530
                                                         Las Vegas, NV 89128
12                                                       Attorneys for Plaintiff SWITCH, LTD.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



     FCA-w-0677                                  9
     Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 70 of 79



1                                  CERTIFICATE OF SERVICE
2           I hereby certify that I am an employee of Weide & Miller, Ltd. and that on March 19,
3
     2018, I served a full, true and correct copy of the foregoing PLAINTIFF SWITCH, LTD.
4
     FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
5
     DEFENDANT MTECHNOLOGY by email and regular U.S. mail, with postage duly
6
7    prepaid thereon, addressed to the following:

8                   Marc J. Randazza, Esq.
                    Ronald D. Green, Esq.
9                   Alex J. Shepard, Esq.
10                  Randazza Legal Group, PLLC
                    4035 S. El. Capitan Way
11                  Las Vegas, NV 89147
                    702-420-2001
12                  efc@randazza.com
13                  Attorneys for Defendants STEPHEN FAIRFAX and MTECHNOLOGY

14
                                                    /s/ Sally Wexler
15                                                  An employee of Weide & Miller, Ltd.
16
17
18
19
20
21
22
23
24
25
26
27

28



     FCA-w-0677                                 10
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 71 of 79



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10 SWITCH, LTD., a Nevada limited liability            CASE NO.:     2:17-cv-02651-GMN-VCF
   company,
11                                                     PLAINTIFF’S SECOND SET OF
12                         Plaintiff,                  REQUESTS FOR PRODUCTION OF
                                                       DOCUMENTS TO DEFENDANT,
13 vs.                                                 MTECHNOLOGY

14 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
15 20, inclusive,

16
                           Defendants.
17

18 TO:     MTECHNOLOGY, Defendant; and
19 TO:     RANDAZZA LEGAL GROUP, PLLC, Defendant’s attorneys:
20         Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff SWITCH, LTD.
21 (“SWITCH”), by and through its counsel of record, hereby requests that Defendant MTechnology

22 (“MTECHNOLOGY”) produce the documents and things identified below:

23                               INTRODUCTORY STATEMENT
24         A.     Pursuant to Federal Rule of Civil Procedure 26(e), the following requests for
25 production of documents and things are continuing and must be supplemented if your

26 responses change during the course of discovery.

27         B.     To the extent that any information/documentation requested by these Requests for
28 Production is unknown to you, so state, and set forth such remaining information as is known by

                                                  1
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 72 of 79



 1 you. If any estimate or approximation can reasonably be made in place of unknown information, set

 2 forth your best estimate or approximation, clearly designated as such, in place of the unknown

 3 information, and describe the basis upon which the estimate or approximation is made.

 4          C.      The omission of any item from your responses shall be deemed a representation that

 5 the item is unknown to you.

 6          D.      In construing these Requests to Produce, the terms “refer to” shall include any and

 7 all logical and factual connections to the subject of the discovery request as specified.

 8          E.      Use of the term “data” shall include but not be limited to information regardless of

 9 form, such as documents, emails to or from business and/or personal accounts, text messages,

10 calendar invites, notes, application data, videos, photographs, audio or visual recordings, meta data,

11 blogs, tweets, social media postings, correspondence, designs, blue prints, schematics, opinions,

12 assessments, analysis, etc., and all versions of the same, which are germane to the Request.

13          F.      Use of the term “plaintiff” or “you” shall mean MTECHNOLOGY, its members,

14 partners, investors, managing members, agents, subsidiaries, or principals on behalf of any company,

15 entity, business, partner, including but not limited to MTECHNOLOGY.

16          G.      Use of the term “documents” refers to all written, printed, recorded or graphic

17 matter, photographic matter, sound reproductions or other retrievable data (whether recorded, taped,

18 or coded electrostatically, electromagnetically, digitally or otherwise) and any other data compilation

19 from which information can be obtained or translated, if necessary, into reasonably useable form
20 from whatever source derived and however and by whomever prepared, produced, disseminated or

21 made; without limiting the generality of the foregoing, the word “documents” includes

22 correspondence, email, memoranda, facsimiles, reports, transcripts, notes, diaries, calendars,

23 notebooks, minutes, diagrams, computer printouts, diskettes, CD-ROMS, hard drives, drawings,

24 graphs, charts, videotapes, artwork, and exemplars and any other writings of any nature whatsoever,

25 whether or not divulged to other parties.

26          H.      All singular nouns are to be construed as plural and plural construed as singular.

27 ///

28 ///

                                                       2
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 73 of 79



 1          I.     In the event that you refuse to respond to any Request to Produce, or portion thereof,

 2 on the grounds that it is subject to an attorney-client privilege or attorney work product privilege,

 3 you are required to:

 4                 a.      state the nature of the privilege asserted;

 5                 b.      state the facts relied upon in support of the claim or privilege;

 6                 c.      identify all persons having knowledge or any facts related to the claim or

 7                         privilege; and

 8                 d.      identify all events, transactions, or occurrences related to the claim of

 9                         privilege.

10                                      DOCUMENTS REQUESTED

11 REQUEST NO. 43:

12          Please produce Julian Rachman, PE’s expert job file, including but not limited to, any and all

13 documents, correspondence, codes and standards, invoices, articles, publications, and photographs

14 relied upon in formulating the opinions outlined in his October 10, 2019 report.

15          DATED this 29th day of October, 2019.

16                                                 SWITCH, LTD.

17

18                                                   /s/: Samuel Castor
                                                   SAMUEL CASTOR, ESQ.
19                                                 Nevada Bar No. 11532
20                                                 ANNE-MARIE BIRK, ESQ.
                                                   Nevada Bar No. 12330
21                                                 7135 South Decatur Blvd.
                                                   Las Vegas, Nevada 89118
22                                                 Attorneys for Plaintiff
23

24

25

26

27

28

                                                      3
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 74 of 79



 1                                    CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that on this 29th day of October, 2019, I served a

 3 true and correct copy of the above document, entitled PLAINTIFF’S SECOND SET OF

 4 REQUESTS           FOR      PRODUCTION            OF     DOCUMENTS            TO    DEFENDANT,

 5 MTECHNOLOGY, to all parties, who are deemed to have consented to electronic service via their

 6 email, and via United States first-class mail, postage prepaid, as follows:

 7 Marc J. Randazza, Esq.
   Ronald D. Green, Esq.
 8 Alex J. Shepard, Esq.
   RANDAZZA LEGAL GROUP, PLLC
 9 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
10 ecf@randazza.com

11 mjr@randazza.com
   rdg@randazza.com
12 ajs@randazza.com
   Attorneys for Defendants
13

14

15

16                                                    /s/: Tanya Paonessa
                                                     An agent of SWITCH, LTD.
17

18

19
20

21

22

23

24

25

26

27

28

                                                       4
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 75 of 79



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 ANNE-MARIE BIRK, ESQ.
   Nevada Bar No. 12330
 3 SWITCH, LTD.

 4 7135 South Decatur Blvd.
   Las Vegas, Nevada 89118
 5 Telephone: (702) 444-4111
   policy@switch.com
 6
   MARK A. HUTCHSION
 7 Nevada Bar No. 4639
   JACOB A. REYNOLDS
 8
   Nevada Bar No. 10199
 9 PIERS R. TUELLER
   Nevada Bar No. 14633
10 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
11 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
12 Telephone: (702) 385-2500

13 Attorneys for Plaintiff

14                           UNITED STATES DISTRICT COURT
15                                     DISTRICT OF NEVADA

16 SWITCH, LTD., a Nevada limited liability          CASE NO.:     2:17-cv-02651-GMN-VCF
   company,
17                                                   PLAINTIFF’S THIRD SET OF
18                        Plaintiff,                 REQUESTS FOR PRODUCTION OF
                                                     DOCUMENTS TO DEFENDANT,
19 vs.                                               MTECHNOLOGY

20 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
21 20, inclusive,

22
                          Defendants.
23

24 TO:     MTECHNOLOGY, Defendant; and
25 TO:     RANDAZZA LEGAL GROUP, PLLC, Defendant’s attorneys:
26         Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff SWITCH, LTD.
27 (“SWITCH”), by and through its counsel of record, hereby requests that Defendant MTechnology

28 (“MTECHNOLOGY”) produce the documents and things identified below:

                                                 1
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 76 of 79



 1                                 INTRODUCTORY STATEMENT

 2          A.      Pursuant to Federal Rule of Civil Procedure 26(e), the following requests for

 3 production of documents and things are continuing and must be supplemented if your responses

 4 change during the course of discovery.

 5          B.      To the extent that any information/documentation requested by these Requests for

 6 Production is unknown to you, so state, and set forth such remaining information as is known by

 7 you. If any estimate or approximation can reasonably be made in place of unknown information, set

 8 forth your best estimate or approximation, clearly designated as such, in place of the unknown

 9 information, and describe the basis upon which the estimate or approximation is made.

10          C.      The omission of any item from your responses shall be deemed a representation that

11 the item is unknown to you.

12          D.      In construing these Requests to Produce, the terms “refer to” shall include any and

13 all logical and factual connections to the subject of the discovery request as specified.

14          E.      Use of the term “data” shall include but not be limited to information regardless of

15 form, such as documents, emails to or from business and/or personal accounts, text messages,

16 calendar invites, notes, application data, videos, photographs, audio or visual recordings, meta data,

17 blogs, tweets, social media postings, correspondence, designs, blue prints, schematics, opinions,

18 assessments, analysis, etc., and all versions of the same, which are germane to the Request.

19          F.      Use of the terms “you” and/or “your” means MTechnology as a domestic

20 corporation, MTechnology by and through its President/Director Stephen Fairfax, MTechnology by

21 and through its Treasurer/Secretary/Clerk Katherine Poole, including any and all MTechnology’s

22 predecessors-in-interest, all of its past or present principals, members, employees, agents,

23 representatives, attorneys, or other persons or entities acting or purporting to act for, on behalf of,

24 or with, any or all of them.

25          G.      Use of the term “documents” refers to all written, printed, recorded or graphic

26 matter, photographic matter, sound reproductions or other retrievable data (whether recorded, taped,

27 or coded electrostatically, electromagnetically, digitally or otherwise) and any other data compilation

28 from which information can be obtained or translated, if necessary, into reasonably useable form

                                                       2
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 77 of 79



 1 from whatever source derived and however and by whomever prepared, produced, disseminated or

 2 made; without limiting the generality of the foregoing, the word “documents” includes

 3 correspondence, email, memoranda, facsimiles, reports, transcripts, notes, diaries, calendars,

 4 notebooks, minutes, diagrams, computer printouts, diskettes, CD-ROMS, hard drives, drawings,

 5 graphs, charts, videotapes, artwork, and exemplars and any other writings of any nature whatsoever,

 6 whether or not divulged to other parties.

 7          H.      All singular nouns are to be construed as plural and plural construed as singular.

 8          I.      In the event that you refuse to respond to any Request to Produce, or portion thereof,

 9 on the grounds that it is subject to an attorney-client privilege or attorney work product privilege,

10 you are required to:

11                  a.     state the nature of the privilege asserted;

12                  b.     state the facts relied upon in support of the claim or privilege;

13                  c.     identify all persons having knowledge or any facts related to the claim or

14                         privilege; and

15                  d.     identify all events, transactions, or occurrences related to the claim of

16                         privilege.

17                                      DOCUMENTS REQUESTED

18 REQUEST NO. 44:

19          Please produce complete and accurate copies of any and all bank records from 2011 to

20 present in YOUR possession or control reflecting financial transactions with individuals or entities

21 employed by, representing, or affiliated with Uber.

22 REQUEST NO. 45:

23          Please produce complete and accurate copies of any and all bank records from 2011 to

24 present in YOUR possession or control reflecting financial transactions with individuals or entities

25 employed by, representing, or affiliated with Jones Lang LeSalle.

26 REQUEST NO. 46:

27          Please produce complete and accurate copies of all DATA relating to your retention as a

28 consultant by Aligned to review and assist with their Ashburn, Virginia data center designs.

                                                      3
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 78 of 79



 1 REQUEST NO. 47:

 2          Please produce complete and accurate copies of all DATA regarding Aligned’s Ashburn,

 3 Virginia data center designs in your possession, between January 1, 2011 and the present.

 4 REQUEST NO. 48:

 5          Please produce complete and accurate copies of your analysis of Aligned’s Ashburn, Viriginia

 6 data center designs created between January 1, 2011 and the present.

 7 REQUEST NO. 49:

 8          Please produce all drafts of all marketing materials (e.g. video transcripts, brochures, white

 9 papers, articles, social media posts) sent to or from you or Aligned, from January 1, 2011 and the

10 present.

11          DATED this 6th day of February, 2020.

12                                                 SWITCH, LTD.

13

14                                                   /s/: Samuel Castor
                                                   SAMUEL CASTOR, ESQ.
15                                                 Nevada Bar No. 11532
                                                   ANNE-MARIE BIRK, ESQ.
16                                                 Nevada Bar No. 12330
17                                                 7135 South Decatur Blvd.
                                                   Las Vegas, Nevada 89118
18
                                                   MARK A. HUTCHSION
19                                                 Nevada Bar No. 4639
                                                   JACOB A. REYNOLDS
20                                                 Nevada Bar No. 10199
                                                   PIERS R. TUELLER
21
                                                   Nevada Bar No. 14633
22                                                 HUTCHISON & STEFFEN, PLLC
                                                   Peccole Professional Park
23                                                 10080 West Alta Drive, Suite 200
                                                   Las Vegas, Nevada 89145
24                                                 Attorneys for Plaintiff
25

26

27

28

                                                      4
 Case 2:17-cv-02651-GMN-EJY Document 82-2 Filed 04/24/20 Page 79 of 79



 1                                    CERTIFICATE OF SERVICE

 2          Pursuant to F.R.C.P. 5(b), I hereby certify that on this 6th day of February, 2020, I served a

 3 true and correct copy of the above document, entitled PLAINTIFF’S THIRD SET OF

 4 REQUESTS           FOR      PRODUCTION            OF     DOCUMENTS            TO    DEFENDANT,

 5 MTECHNOLOGY, to all parties, who are deemed to have consented to electronic service via their

 6 email, and via United States first-class mail, postage prepaid, as follows:

 7 Marc J. Randazza, Esq.
   Ronald D. Green, Esq.
 8 Alex J. Shepard, Esq.
   RANDAZZA LEGAL GROUP, PLLC
 9 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
10 ecf@randazza.com

11 mjr@randazza.com
   rdg@randazza.com
12 ajs@randazza.com
   Attorneys for Defendants
13

14

15

16                                                    /s/: Tanya Paonessa
                                                     An agent of SWITCH, LTD.
17

18

19
20

21

22

23

24

25

26

27

28

                                                       5
